

	

		II

		109th CONGRESS

		1st Session

		S. 1438

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. Cornyn (for himself

			 and Mr. Kyl) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide for immigration

		  reform.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Comprehensive Enforcement and

			 Immigration Reform Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					TITLE I—Border enforcement and

				visa security

					Sec. 101. Necessary assets for controlling United States

				borders.

					Sec. 102. Expedited removal between ports of entry.

					Sec. 103. Document fraud detection.

					Sec. 104. Improved document integrity.

					Sec. 105. Cancellation of visas.

					Sec. 106. Biometric entry-exit system.

					Sec. 107. Release of aliens from noncontiguous

				countries.

					Sec. 108. Reducing illegal immigration and alien smuggling on

				tribal lands.

					TITLE II—Interior Enforcement

					Subtitle A—General Enforcement

					Sec. 201. Detention space and removal capacity.

					Sec. 202. Detention of dangerous aliens.

					Sec. 203. Increased criminal penalties for alien smuggling,

				document fraud, gang violence, and drug trafficking.

					Sec. 204. Penalty for countries that do not accept return of

				nationals.

					Sec. 205. No judicial review of visa revocation.

					Sec. 206. Alternatives to detention.

					Sec. 207. Removal of aliens.

					Sec. 208. Additional immigration personnel.

					Sec. 209. Completion of background and security

				checks.

					Sec. 210. Denial of benefits to terrorists and

				criminals.

					Sec. 211. Reinstatement of previous removal orders.

					Sec. 212. Automated alien records.

					Subtitle B—State and local law enforcement

					Sec. 221. Immigration law enforcement by States and political

				subdivisions of States.

					Sec. 222. State and local law enforcement provision of

				information regarding aliens

					Sec. 223. Listing of immigration violators in the National

				Crime Information Center database.

					Sec. 224. Increase of Federal detention space and the

				utilization of facilities identified for closures as a result of the Defense

				Base Closure Realignment Act of 1990.

					Sec. 225. Federal custody of illegal aliens apprehended by

				State or local law enforcement.

					Sec. 226. Immunity.

					Sec. 227. State criminal alien assistance program.

					Sec. 228. Construction.

					Sec. 229. State Defined.

					TITLE III—Worksite enforcement and employment verification

				system

					Subtitle A—Increased enforcement resources and

				penalties

					Sec. 301. Additional worksite enforcement and fraud detection

				agents.

					Sec. 302. Penalties for unauthorized employment and false

				claims of citizenship.

					Sec. 303. Penalties for misusing social security numbers or

				filing false information with Social Security Administration.

					Subtitle B—Increased document integrity

					Sec. 311. Social Security cards.

					Sec. 312. Birth certificates.

					Subtitle C—Mandatory electronic employment verification of all

				workers in the United States

					Sec. 321. Employment eligibility verification

				program.

					Subtitle D—Reduction in employer burdens

					Sec. 331. Reduction in documents that establish identity and

				employment authorization.

					Sec. 332. Good faith compliance.

					TITLE IV—Requirements for participating countries

					Sec. 401. Requirements for participating countries.

					TITLE V—Nonimmigrant temporary worker program

					Sec. 501. Nonimmigrant temporary worker category.

					Sec. 502. Temporary worker program.

					Sec. 503. Statutory construction.

					Sec. 504. Authorization of appropriations.

					TITLE VI—Mandatory departure and reentry in legal

				status

					Sec. 601. Mandatory departure and reentry in legal

				status.

					Sec. 602. Statutory construction.

					Sec. 603. Authorization of appropriations.

					TITLE VII—Alien employment management system

					Sec. 701. Alien employment management system.

					Sec. 702. Labor investigations.

					TITLE VIII—Protection against immigration fraud

					Sec. 801. Grants to support public education and

				training.

					TITLE IX—Circular migration

					Sec. 901. Investment accounts.

					TITLE X—Backlog reduction

					Sec. 1001. Employment based immigrants.

					Sec. 1002. Country limits.

					Sec. 1003. Allocation of immigrant visas.

					TITLE XI—Temporary Agricultural Workers

					Sec. 1101. Sense of the Senate

				on temporary agricultural workers.

				

			IBorder Enforcement and Visa Security

			101.Necessary assets for

			 controlling United States borders

				(a)Personnel

					(1)Customs and

			 border protection officersIn

			 each of the fiscal years 2006 through 2010, the Secretary of Homeland Security

			 shall increase by not less than 250 the number of positions for full-time

			 active duty Customs and Border Protection officers.

					(2)Authorization

			 of appropriations

						(A)Customs and

			 border protection officersThere are authorized to be appropriated

			 such sums as may be necessary for each of fiscal years 2006 through 2010 to

			 carry out paragraph (1).

						(B)Border patrol

			 agentsThere are authorized

			 to be appropriated such sums as may be necessary for each of fiscal years 2006

			 through 2010 to carry out section 5202 of the Intelligence Reform and Terrorism

			 Prevention Act of 2004 (118 Stat. 3734).

						(C)Transportation

			 of aliensThere are

			 authorized to be appropriated $25,000,000 for each of fiscal years 2006 through

			 2010 for the transportation of aliens.

						(b)Technological

			 assets

					(1)AcquisitionThe Secretary of Homeland Security shall

			 procure unmanned aerial vehicles, cameras, poles, sensors, and other

			 technologies necessary to achieve operational control of the borders of the

			 United States.

					(2)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $500,000,000 for each of fiscal years 2006

			 through 2010 to carry out paragraph (1).

					(c)Infrastructure

					(1)Construction of

			 border control facilitiesThe

			 Secretary of Homeland Security shall construct all-weather roads and shall

			 acquire vehicle barriers and necessary facilities to support its mission of

			 achieving operational control of the borders of the United States.

					(2)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $500,000,000 for each of fiscal years 2006

			 through 2010 to carry out paragraph (1).

					(d)Border patrol

			 checkpointsTemporary or

			 permanent checkpoints may be maintained on roadways in border patrol sectors

			 close to the border between the United States and Mexico.

				102.Expedited removal

			 between ports of entry

				(a)In

			 generalSection 235 of the

			 Immigration and Nationality Act (8 U.S.C. 1225) is amended—

					(1)in subsection (b)(1)(A)(i), by striking

			 the officer the inserting a supervisory officer

			 and

					(2)in subsection (c), by adding at the end the

			 following:

						

							(4)ExpansionThe Secretary of Homeland Security shall

				make the expedited removal procedures under this subsection available in all

				border patrol sectors on the southern border of the United States as soon as

				operationally possible.

							(5)TrainingThe Secretary of Homeland Security shall

				provide employees of the Department of Homeland Security with comprehensive

				training of the procedures authorized under this

				subsection.

							.

					(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $10,000,000 for each of fiscal years 2006 through

			 2010 to carry out the amendments made by this section.

				103.Document fraud

			 detection

				(a)TrainingThe Secretary of Homeland Security shall

			 provide all customs and border protection officers with training in identifying

			 and detecting fraudulent travel documents. Such training shall be developed in

			 consultation with the Forensic Document Laboratory of the Immigration and

			 Customs Enforcement

				(b)Forensic

			 document laboratoryThe

			 Secretary of Homeland Security shall provide all customs and border protection

			 officers with access to the Forensic Document Laboratory.

				(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $5,000,000 for each of fiscal years 2006 through

			 2010 to carry out this section.

				104.Improved document

			 integritySection 303 of

			 Public Law 107–173 (8 U.S.C. 1732) is amended—

				(1)in the header, by striking

			 entry and exit

			 documents and inserting travel and entry documents and evidence of

			 status;

				(2)in subsection (b)(1)—

					(A)by striking Not later than October

			 26, 2004, the Attorney General and inserting The Secretary of

			 Homeland Security; and

					(B)by striking visas and each

			 place it appears and inserting visas, evidence of status,

			 and;

					(3)by redesignating subsection (d) as

			 subsection (e); and

				(4)by inserting after subsection (c) the

			 following:

					

						(d)Other

				documentsNot later than

				October 26, 2007, every document, other than an interim document, issued by the

				Department of Homeland Security, which may be used as evidence of immigrant,

				nonimmigrant, parole, asylee, or refugee status, shall be machine-readable,

				tamper-resistant, and incorporate a biometric identifier to allow the

				Department of Homeland Security to electronically verify the identity and

				status of the

				alien.

						.

				105.Cancellation of

			 visasSection 222(g) of the

			 Immigration and Nationality Act (8 U.S.C. 1202(g)) is amended—

				(1)in paragraph (1), by inserting and

			 any other nonimmigrant visa issued by the United States that is in the

			 possession of the alien after such visa; and

				(2)in paragraph (2)(A), by striking

			 (other than the visa described in paragraph (1)) issued in a consular

			 office located in the country of the alien’s nationality and inserting

			 (other than a visa described in paragraph (1)) issued in a consular

			 office located in the country of the alien's nationality or foreign

			 residence.

				106.Biometric entry-exit

			 system

				(a)Grounds of

			 inadmissibilitySection 212

			 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended—

					(1)in subsection (a)(7), by adding at the end

			 the following:

						

							(C)Withholders of

				biometric dataAny alien who

				fails to comply with a lawful request for biometric data under section 215(c)

				or 235(d) is inadmissible.

							;

				and

					(2)in subsection (d), by inserting after

			 paragraph (1) the following:

						

							(2)The Secretary of Homeland Security shall

				determine whether a ground for inadmissibility exists with respect to an alien

				described in subparagraph (C) subsection (a)(7) and may waive the application

				of such subparagraph, for an individual alien or a class of aliens, at the

				discretion of the

				Secretary.

							.

					(b)Collection of

			 biometric data from aliens departing the United StatesSection 215 of the Immigration and

			 Nationality Act (8 U.S.C. 1185) is amended—

					(1)by redesignating subsection (c) as

			 subsection (g); and

					(2)by inserting after subsection (b) the

			 following:

						

							(c)The Secretary of Homeland Security is

				authorized to require aliens departing the United States to provide biometric

				data and other information relating to their immigration

				status.

							.

					(c)Inspection of

			 applicants for admissionSection 235(d) of the Immigration and

			 Nationality Act (8 U.S.C. 1185(d)) is amended by adding at the end the

			 following:

					

						(5)Authority to

				collect biometric dataIn

				conducting inspections under subsection (b), immigration officers are

				authorized to collect biometric data from—

							(A)any applicant for admission or alien

				seeking to transit through the United States; or

							(B)any lawful permanent resident who is

				entering the United States, but is not regarded as seeking admission under

				section

				101(a)(13)(C).

							.

				(d)Collection of

			 biometric data from alien crewmanSection 252 of the Immigration and

			 Nationality Act (8 U.S.C. 1282) is amended by inserting Immigration

			 officers are authorized to collect biometric data from any alien crewman

			 seeking permission to land temporarily in the United States. after

			 this title..

				(e)ImplementationSection 7208 of the 9/11 Commission

			 Implementation Act of 2004 (8 U.S.C. 1365b) is amended—

					(1)in subsection (c), by adding at the end the

			 following:

						

							(3)ImplementationIn fully implementing the automated

				biometric entry and exit data system under this section, the Secretary is not

				required to comply with the requirements of chapter 5 of title 5, United States

				Code (commonly referred to as the Administrative Procedures Act)

				or any other law relating to rulemaking, information collection, or publication

				in the Federal Register.

							;

				and

					(2)in subsection (l)—

						(A)by striking There are

			 authorized and inserting the following:

							

								(1)In

				generalThere are

				authorized

								;

				and

						(B)by adding at the end the following:

							

								(2)Implementation

				at all land border ports of entryThere are authorized to be appropriated

				such sums as may be necessary for each of fiscal years 2006 and 2007 to

				implement the automated biometric entry and exit data system at all land border

				ports of

				entry.

								.

						107.Release of aliens

			 from noncontiguous countries

				(a)Minimum

			 bondSection 236(a)(2) of the

			 Immigration and Nationality Act (8 U.S.C. 1226(a)(2)) is amended—

					(1)by striking on;

					(2)in subparagraph (A)—

						(A)by inserting except as provided

			 under subparagraph (B), upon the giving of a; and

						(B)by striking or at the

			 end;

						(3)by redesignating subparagraph (B) as

			 subparagraph (C); and

					(4)by inserting after subparagraph (A) the

			 following:

						

							(B)if the alien is a national of a

				noncontiguous country, has not been admitted or paroled into the United States,

				and was apprehended within 100 miles of the international border of the United

				States or presents a flight risk, as determined by the Secretary of Homeland

				Security, upon the giving of a bond of at least $5,000 with security approved

				by, and containing conditions prescribed by, the Secretary of Homeland Security

				or the Attorney General;

				or

							.

					(b)ReportNot later than 2 years after the effective

			 date of this Act, the Secretary of Homeland Security shall submit a report to

			 Congress on the number of aliens from noncontiguous countries who are

			 apprehended between land border ports of entry.

				108.Reducing illegal

			 immigration and alien smuggling on tribal lands

				(a)Grants

			 authorizedThe Secretary of

			 Homeland Security may award grants to Indian tribes with lands adjacent to an

			 international border of the United States that have been adversely affected by

			 illegal immigration.

				(b)Use of

			 fundsGrants awarded under

			 subsection (a) may be used for—

					(1)law enforcement activities;

					(2)health care services;

					(3)environmental restoration; and

					(4)the preservation of cultural

			 resources.

					(c)ReportNot later than 180 days after the date of

			 enactment of this Act, the Secretary of Homeland Security shall submit a report

			 to the Committee on the Judiciary of the Senate and the Committee on the

			 Judiciary of the House of Representatives that—

					(1)describes the level of access of Border

			 Patrol agents on tribal lands;

					(2)describes the extent to which enforcement

			 of immigration laws may be improved by enhanced access to tribal lands;

					(3)contains a strategy for improving such

			 access through cooperation with tribal authorities; and

					(4)identifies grants provided by the

			 Department of Homeland Security for Indian tribes, either directly or through

			 State or local grants, relating to border security expenses.

					(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $10,000,000 for each of fiscal years 2006 through

			 2010 to carry out this section.

				IIInterior Enforcement

			AGeneral Enforcement

				201.Detention space and

			 removal capacitySection 5204

			 of the Intelligence Reform and Terrorism Protection Act of 2004 (118 Stat.

			 3734) is amended—

					(1)in subsection (a), by striking

			 8,000 and inserting 10,000; and

					(2)by adding at the end the following:

						

							(c)Authorization

				of appropriationsIn addition

				to amounts otherwise authorized to be appropriated, there are authorized to be

				appropriated such sums as may be necessary for each of fiscal years 2006

				through 2010 to carry out subsection

				(a).

							.

					202.Detention of

			 dangerous aliens

					(a)Removal of

			 terrorist aliens

						(1)In

			 generalTitle II of the

			 Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended—

							(A)in section 208(b)(2)(A), by amending clause

			 (v) to read as follows:

								

									(v)the alien is described in section

				212(a)(3)(B), 212(a)(3)(F), or 237(a)(4)(B) unless, in the case only of an

				alien described in section 212(a)(3)(B)(i)(IV), the Secretary of Homeland

				Security or the Attorney General determines that there are not reasonable

				grounds for regarding the alien as a danger to the security of the United

				States;

				or

									;

							(B)in section 240A(c), by amending paragraph

			 (4) to read as follows:

								

									(4)An alien described in section 212(a)(3) or

				237(a)(4).

									;

							(C)in section 240B(b)(1)(C), by striking

			 deportable under and inserting described

			 in;

							(D)in section 241(b)(3)(B)—

								(i)in clause (iii), by striking

			 or at the end;

								(ii)in clause (iv), by striking the period at

			 the end and inserting ; or;

								(iii)by inserting after clause (iv) the

			 following:

									

										(v)the alien is described in section

				212(a)(3)(B), 212(a)(3)(F), or 237(a)(4)(B), unless, in the case only of an

				alien described in section 212(a)(3)(B)(i)(IV), the Secretary of Homeland

				Security or the Attorney General determines that there are not reasonable

				grounds for regarding the alien as a danger to the security of the United

				States.

										;

				and

								(iv)by striking For purposes of clause

			 (iv) and all that follows; and

								(E)in section 249—

								(i)by striking inadmissible under

			 section 212(a)(3)(E) or under section and inserting described in

			 section 212(a)(3)(E) or; and

								(ii)in subsection (d), by striking to

			 citizenship and is not deportable under and inserting for

			 citizenship and is not described in.

								(2)Effective

			 dateThe amendments made by

			 paragraph (1) shall take effect on the date of enactment of this Act and shall

			 apply to—

							(A)all aliens subject to removal, deportation,

			 or exclusion at any time; and

							(B)acts and conditions constituting a ground

			 for inadmissibility, excludability, deportation, or removal occurring or

			 existing before, on, or after such effective date.

							(b)Detention of

			 dangerous aliens

						(1)In

			 generalSection 241(a) of the

			 Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended—

							(A)by striking Attorney General

			 each place it appears and inserting Secretary of Homeland

			 Security;

							(B)in paragraph (2), by inserting If a

			 court orders a stay of removal of an alien who is subject to an order of

			 removal that is administratively final, the Secretary of Homeland Security, in

			 the exercise of the Secretary’s discretion, may detain the alien during the

			 pendency of such stay of removal, before the beginning of the removal period,

			 as provided in paragraph (1)(B)(ii). after detain the

			 alien.; and

							(C)in paragraph (6), by striking

			 removal period and, if released, and inserting removal

			 period, in the discretion of the Secretary, without any limitations other than

			 those specified by the Secretary of Homeland Security by regulation, until the

			 alien is removed. If an alien is released, the alien.

							(2)Effective

			 dateThe amendments made by

			 paragraph (1) shall take effect upon the date of enactment of this Act, and

			 shall apply to cases in which the final administrative removal order was issued

			 before, on, or after such date.

						203.Increased criminal

			 penalties for alien smuggling, document fraud, gang violence, and drug

			 trafficking

					(a)Alien

			 smugglingSection 274(a) of

			 the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended—

						(1)in paragraph (1)(B)—

							(A)in clause (i), by striking 10

			 years and inserting 15 years;

							(B)in clause (ii), by striking 5

			 year and inserting 10 years; and

							(C)in clause (iii), by striking 20

			 years and inserting 40 years;

							(2)in paragraph (2)—

							(A)in subparagraph (A), by striking one

			 year, or both; or and inserting 3 years, or both;

							(B)in subparagraph (B)—

								(i)in clause (i), by adding at the end the

			 following: be fined under title 18, United States Code, and imprisoned

			 not less than 5 years nor more than 25 years;;

								(ii)in clause (ii), by striking

			 or at the end and inserting the following: be fined under

			 title 18, United States Code, and imprisoned not less than 3 years not more

			 than 20 years; or; and

								(iii)in clause (iii), by adding at the end the

			 following: be fined under title 18, United States Code, and imprisoned

			 not more than 15 years; or; and

								(C)by striking the matter following clause

			 (iii) and inserting the following:

								

									(C)in the case of a third or subsequent

				offense described in subparagraph (B) and for any other violation, shall be

				fined under title 18, United States Code, and imprisoned not less than 5 years

				nor more than 15

				years.

									;

							(3)in paragraph (3)(A), by striking 5

			 years and inserting 10 years; and

						(4)in paragraph (4), by striking 10

			 years and inserting 20 years.

						(b)Document

			 fraudSection 1546 of title

			 18, United States Code, is amended—

						(1)in subsection (a)—

							(A)by striking not more than 25

			 years and inserting not less than 25 years

							(B)by inserting and if the terrorism

			 offense resulted in the death of any person, shall be punished by death or

			 imprisoned for life, after section 2331 of this

			 title)),;

							(C)by striking 20 years and

			 inserting imprisoned not more than 40 years;

							(D)by striking 10 years and

			 inserting imprisoned not more than 20 years; and

							(E)by striking 15 years and

			 inserting imprisoned not more than 25 years; and

							(2)in subsection (b), by striking 5

			 years and inserting 10 years.

						(c)Crimes of

			 violence

						(1)In

			 generalTitle 18, United

			 States Code, is amended by inserting after chapter 51 the following:

							

								52Illegal

				aliens

									

										Sec. 

										1131. Enhanced penalties for certain crimes committed by

				  illegal aliens.

									

									1131.Enhanced penalties

				for certain crimes committed by illegal aliens

										(a)Any alien unlawfully present in the United

				States, who commits, or conspires or attempts to commit, a crime of violence or

				a drug trafficking offense (as defined in section 924), shall be fined under

				this title and sentenced to not less than 5 years in prison.

										(b)If an alien who violates subsection (a) was

				previously ordered removed under the Immigration and Nationality Act (8 U.S.C.

				1101 et seq.) on the grounds of having committed a crime, the alien shall be

				sentenced to not less than 15 years in prison.

										(c)A sentence of imprisonment imposed under

				this section shall run consecutively to any other sentence of imprisonment

				imposed for any other

				crime.

										.

						(2)Clerical

			 amendmentThe table of

			 chapters at the beginning of part I of title 18, United States Code, is amended

			 by inserting after the item relating to chapter 51 the following:

							

								

									

										“52. Illegal

					 aliens1131”.

										

									

								

							

						(d)Criminal street

			 gangs

						(1)InadmissibilitySection 212(a)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(a)(2)) is amended—

							(A)by redesignating subparagraph (F) as

			 subparagraph (J); and

							(B)by inserting after subparagraph (E) the

			 following:

								

									(F)Aliens who are

				members of criminal street gangsAny alien who is a member of a criminal

				street gang (as defined in section 521(a) of title 18, United States Code) is

				inadmissible.

									.

							(2)DeportabilitySection 237(a)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the

			 following:

							

								(F)Aliens who are

				members of criminal street gangsAny alien who is a member of a criminal

				street gang (as defined in section 521(a) of title 18, United States Code) is

				deportable.

								.

						(3)Temporary

			 protected statusSection

			 244(c)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(2)(B))

			 is amended—

							(A)in clause (i), by striking

			 or at the end;

							(B)in clause (ii), by striking the period at

			 the end and inserting ; or; and

							(C)by adding at the end the following:

								

									(iii)the alien is a member of a criminal street

				gang (as defined in section 521(a) of title 18, United States

				Code).

									.

							204.Penalty for

			 countries that do not accept return of nationalsSection 243(d) of the Immigration and

			 Nationality Act (8 U.S.C. 1253(d)) is amended—

					(1)by striking On being

			 notified and inserting the following:

						

							(1)In

				generalUpon

				notification

							;

				and

					(2)by striking Attorney General

			 each place it appears and inserting Secretary of Homeland

			 Security; and

					(3)by adding at the end the following:

						

							(2)Denial of

				admissionThe Secretary of

				Homeland Security, after making a determination that the government of a

				foreign country has denied or unreasonably delayed accepting an alien who is a

				citizen, subject, national, or resident of that country after the alien has

				been ordered removed, and after consultation with the Secretary of State, may

				deny admission to any citizen, subject, national or resident of that country

				until the country accepts the alien that was ordered

				removed.

							.

					205.No judicial review

			 of visa revocationSection

			 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by

			 striking , except in the context of a removal proceeding and all

			 that follows and inserting a period.

				206.Alternatives to

			 detentionThe Secretary of

			 Homeland Security shall implement pilot programs in all States to study the

			 effectiveness of alternatives to detention, including electronic monitoring

			 devices and intensive supervision programs, in ensuring alien appearance at

			 court and compliance with removal orders.

				207.Removal of

			 aliens

					(a)Institutional

			 Removal Program

						(1)ContinuationThe Secretary of Homeland Security shall

			 continue to operate the Institutional Removal Program or develop and implement

			 any other program to—

							(A)identify removable criminal aliens in

			 Federal and State correctional facilities;

							(B)ensure that such aliens are not released

			 into the community; and

							(C)remove such aliens from the United States

			 after the completion of their sentences.

							(2)ExpansionThe Secretary of Homeland Security shall

			 extend the Institutional Removal Program to all States. Each State

			 should—

							(A)cooperate with officials of the Federal

			 Institutional Removal Program;

							(B)expeditiously and systematically identify

			 criminal aliens in its prison and jail populations; and

							(C)promptly convey the information collected

			 under subparagraph (B) to officials of the Institutional Removal

			 Program.

							(b)Authorization

			 for detention after completion of State or local prison sentenceLaw enforcement officers of a State or

			 political subdivision of a State are authorized to—

						(1)hold an illegal alien for a period of up to

			 14 days after the alien has completed the alien’s State prison sentence in

			 order to effectuate the transfer of the alien to Federal custody when the alien

			 is removable or not lawfully present in the United States; or

						(2)issue a detainer that would allow aliens

			 who have served a State prison sentence to be detained by the State prison

			 until personnel from the Bureau of Immigration and Customs Enforcement can take

			 the alien into custody.

						(c)Technology

			 usageTechnology such as

			 videoconferencing shall be used to the maximum extent possible in order to make

			 the Institutional Removal Program (IRP) available in remote locations. Mobile

			 access to Federal databases of aliens, such as IDENT, and live scan technology

			 shall be used to the maximum extent practicable in order to make these

			 resources available to State and local law enforcement agencies in remote

			 locations.

					(d)Report to

			 congressThe Secretary of

			 Homeland Security shall submit a report to Congress on the participation of

			 States in the Institutional Removal Program and in any other program under

			 subsection (a).

					(e)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out the Institutional Removal

			 Program—

						(1)$30,000,000 for fiscal year 2006;

						(2)$40,000,000 for fiscal year 2007;

						(3)$50,000,000 for fiscal year 2008;

						(4)$60,000,000 for fiscal year 2009;

			 and

						(5)$70,000,000 for fiscal year 2010.

						208.Additional

			 immigration personnel

					(a)Department of

			 Homeland Security

						(1)Investigative

			 personnelIn addition to the

			 positions authorized under section 5203 of the Intelligence Reform and

			 Terrorism Prevention Act of 2004, for each of fiscal years 2006 through 2010,

			 the Secretary of Homeland Security shall, subject to the availability of

			 appropriations for such purpose, increase by not less than 200 the number of

			 positions for investigative personnel within the Department of Homeland

			 Security investigating alien smuggling and immigration status violations above

			 the number of such positions for which funds were made available during the

			 preceding fiscal year.

						(2)Trial

			 attorneysIn each of fiscal

			 years 2006 through 2010, the Secretary of Homeland Security shall, subject to

			 the availability of appropriations for such purpose, increase the number of

			 positions for attorneys in the Office of General Counsel of the Department of

			 Homeland Security who represent the Department in immigration matters by not

			 less than 100 above the number of such positions for which funds were made

			 available during each preceding fiscal year.

						(3)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to the Department of Homeland Security for each

			 of fiscal years 2006 through 2010 such sums as may be necessary to carry out

			 this subsection.

						(b)Department of

			 Justice

						(1)Assistant

			 attorney general for immigration enforcement

							(A)EstablishmentThere is established within the Department

			 of Justice the position of Assistant Attorney General for Immigration

			 Enforcement, which shall coordinate and prioritize immigration litigation and

			 enforcement in the Federal courts, including—

								(i)removal and deportation;

								(ii)employer sanctions; and

								(iii)alien smuggling and human

			 trafficking.

								(B)Conforming

			 amendmentSection 506 of

			 title 28, United States Code, is amended by striking ten and

			 inserting 11.

							(2)Litigation

			 attorneysIn each of fiscal

			 years 2006 through 2010, the Attorney General shall, subject to the

			 availability of appropriations for such purpose, increase by not less than 50

			 the number of positions for attorneys in the Office of Immigration Litigation

			 of the Department of Justice.

						(3)United states

			 attorneysIn each of fiscal

			 years 2006 through 2010, the Attorney General shall, subject to the

			 availability of appropriations for such purpose, increase by not less than 50

			 the number of attorneys in the United States Attorneys’ office to litigate

			 immigration cases in the Federal courts.

						(4)Immigration

			 judgesIn each of fiscal

			 years 2006 through 2010, the Attorney General shall, subject to the

			 availability of appropriations for such purpose, increase by not less than 50

			 the number of immigration judges.

						(5)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to the Department of Justice for each of fiscal

			 years 2006 through 2010 such sums as may be necessary to carry out this

			 subsection, including the hiring of necessary support staff.

						209.Completion of

			 background and security checksSection 103 of the Immigration and

			 Nationality Act (8 U.S.C. 1103) is amended by adding at the end the

			 following:

					

						(i)Notwithstanding any other provision of law,

				the Secretary of Homeland Security, the Attorney General, or any court may

				not—

							(1)grant or order the grant of adjustment of

				status to that of an alien lawfully admitted for permanent residence;

							(2)grant or order the grant of any other

				status, relief, protection from removal, or other benefit under the immigration

				laws; or

							(3)issue any documentation evidencing or

				related to such grant by the Attorney General, the Secretary, or any

				court,

							until such background and security

				checks as the Secretary may in his discretion require have been completed to

				the satisfaction of the

				Secretary..

				210.Denial of benefits

			 to terrorists and criminalsChapter 4 of title III of the Immigration

			 and Nationality Act (8 U.S.C. 1501 et seq.) is amended by adding at the end the

			 following:

					

						362.Construction(a)Nothing in this Act or any other provision

				of law shall be construed to require the Secretary of Homeland Security, the

				Attorney General, the Secretary of State, the Secretary of Labor, or any other

				authorized head of any agency to grant any application, approve any petition,

				or grant or continue any status or benefit under the immigration laws by, to,

				or on behalf of—

								(1)any alien described in subparagraphs

				(A)(i), (A)(iii), (B), or (F) of sections 212(a)(3) or subparagraphs (A)(i),

				(A)(iii), or (B) of section 237(a)(4);

								(2)any alien with respect to whom a criminal

				or other investigation or case is pending that is material to the alien’s

				inadmissibility, deportability, or eligibility for the status or benefit

				sought; or

								(3)any alien for whom all law enforcement

				checks, as deemed appropriate by such authorized official, have not been

				conducted and resolved.

								(b)An official described in subsection (a) may

				deny or withhold (with respect to an alien described in subsection (a)(1)) or

				withhold pending resolution of the investigation, case, or law enforcement

				checks (with respect to an alien described in paragraph (2) or (3) of

				subsection (a)) any such application, petition, status or benefit on such

				basis.

							.

				211.Reinstatement of

			 previous removal orders

					(a)In

			 generalSection 241(a)(5) of

			 the Immigration and Nationality Act (8 U.S.C. 1231(a)(5)) is amended to read as

			 follows:

						

							(5)Reinstatement

				of previous removal orders

								(A)RemovalThe Secretary of Homeland Security shall

				remove an alien who is an applicant for admission (other than an admissible

				alien presenting himself or herself for inspection at a port of entry or an

				alien paroled into the United States under section 212(d)(5)), after having

				been, on or after September 30, 1996, excluded, deported, or removed, or having

				departed voluntarily under an order of exclusion, deportation, or

				removal.

								(B)Judicial

				reviewThe removal described

				in subparagraph (A) shall not require any proceeding before an immigration

				judge, and shall be under the prior order of exclusion, deportation, or

				removal, which is not subject to reopening or review. The alien is not eligible

				and may not apply for or receive any immigration relief or benefit under this

				Act or any other law, with the exception of sections 208 or 241(b)(3) or the

				United Nations Convention Against Torture and Other Cruel, Inhuman, or

				Degrading Treatment or Punishment in the case of an alien who indicates either

				an intention to apply for asylum under section 208 or a fear of persecution or

				torture.

								.

					(b)Effective

			 dateThe amendment made by

			 subsection (a)(1) shall take effect as if enacted on March 1, 2003.

					212.Automated alien

			 records

					(a)In

			 generalNot later than 5

			 years after the date of enactment of this Act, the Secretary of Homeland

			 Security shall automate the storage of alien records in an electronic format

			 that is interoperable with the alien record keeping systems of the Department

			 of Justice and accessible by other Federal agencies for the purposes of

			 administering the immigration laws of the United States.

					(b)Existing

			 recordsThe Secretary of

			 Homeland Security shall automate all alien records that were created during the

			 5-year period ending on the date of enactment of this Act.

					(c)OversightThe Chief Information Officer of the

			 Department of Homeland Security shall be responsible for oversight and

			 management of automating the storage of alien records in an electronic

			 format.

					(d)Official

			 recordThe automated alien

			 record created under this section shall constitute the official record for

			 purposes of the National Archives and Records Administration.

					(e)ReportsThe Secretary of Homeland Security shall

			 report to the appropriate committees in Congress in 2008 and 2010 on the

			 progress made in automating alien records under this section.

					(f)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $10,000,000 for each of the fiscal years 2006

			 through 2010 to carry out this section.

					BState and local law enforcement

				221.Immigration law

			 enforcement by States and political subdivisions of StatesNotwithstanding any other provision of law

			 and reaffirming the existing inherent authority of States, law enforcement

			 personnel of a State or a political subdivision of a State have the inherent

			 authority of a sovereign entity to investigate, identify, apprehend, arrest,

			 detain, or transfer to Federal custody aliens in the United States (including

			 the transportation of such aliens across State lines to detention centers), for

			 the purpose of assisting in the enforcement of the immigration laws of the

			 United States in the normal course of carrying out the law enforcement duties

			 of such personnel. This State authority has never been displaced or preempted

			 by a Federal law.

				222.State and local law

			 enforcement provision of information regarding aliens

					(a)Violations of

			 Federal lawA statute,

			 policy, or practice that prohibits a law enforcement officer of a State, or of

			 a political subdivision of a State, from enforcing Federal immigration laws or

			 from assisting or cooperating with Federal immigration law enforcement in the

			 course of carrying out the law enforcement duties of the officer or from

			 providing information to an official of the United States Government regarding

			 the immigration status of an individual who is believed to be illegally present

			 in the United States is in violation of section 642(a) of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a))

			 and section 434 of the Personal Responsibility and Work Opportunity

			 Reconciliation Act of 1996 (8 U.S.C. 1644).

					(b)Provision of

			 information regarding apprehended illegal aliens

						(1)In

			 generalIn compliance with

			 section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility

			 Act of 1996 (8 U.S.C. 1373(a)) and section 434 of the Personal Responsibility

			 and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1644), States and

			 localities should provide to the Secretary of Homeland Security the information

			 listed in subsection (c) on each alien apprehended or arrested in the

			 jurisdiction of the State or locality who is believed to be in violation of an

			 immigration law of the United States. Such information should be provided

			 regardless of the reason for the apprehension or arrest of the alien.

						(2)Time

			 limitationNot later than 10

			 days after an alien described in paragraph (1) is apprehended, information

			 requested to be provided under paragraph (1) should be provided in such form

			 and in such manner as the Secretary of Homeland Security may, by regulation or

			 guideline, require.

						(c)Information

			 requiredThe information

			 listed in this subsection is as follows:

						(1)The name of the alien.

						(2)The address or place of residence of the

			 alien.

						(3)A physical description of the alien.

						(4)The date, time, and location of the

			 encounter with the alien and reason for stopping, detaining, apprehending, or

			 arresting the alien.

						(5)If applicable, the driver's license number

			 issued to the alien and the State of issuance of such license.

						(6)If applicable, the type of any other

			 identification document issued to the alien, any designation number contained

			 on the identification document, and the issuing entity for the identification

			 document.

						(7)If applicable, the license plate number,

			 make, and model of any automobile registered to, or driven by, the

			 alien.

						(8)A photo of the alien, if available or

			 readily obtainable.

						(9)The fingerprints of the alien, if available

			 or readily obtainable, including a full set of 10 rolled fingerprints if

			 available or readily obtainable.

						(d)ReimbursementThe Secretary of Homeland Security shall

			 reimburse States and localities for all reasonable costs, as determined by the

			 Secretary of Homeland Security, incurred by that State or locality as a result

			 of providing information required by this section.

					(e)Technical and

			 conforming amendments

						(1)Illegal

			 immigration reform and immigrant responsibility act of 1996

							(A)Technical

			 amendmentSection 642 of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1373) is amended—

								(i)in subsections (a), (b)(1), and (c) by

			 striking Immigration and Naturalization Service and inserting

			 Department of Homeland Security; and

								(ii)in the heading by striking

			 immigration and

			 naturalization service and inserting

			 department of homeland

			 security.

								(B)Conforming

			 amendmentSection 1(d) of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C

			 of Public Law 104–208; 110 Stat. 3009–546) is amended by striking the item

			 related to section 642 and inserting the following:

								

									Sec. 642. Communication

				between government agencies and the Department of Homeland

				Security..

								

							(2)Personal

			 responsibility and work opportunity reconciliation act of 1996

							(A)In

			 generalSection 434 of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8

			 U.S.C. 1644) is amended—

								(i)by striking Immigration and

			 Naturalization Service and inserting Department of Homeland

			 Security; and

								(ii)in the heading by striking

			 immigration and

			 naturalization service and inserting

			 department of homeland

			 security.

								(B)Conforming

			 amendmentSection 2 of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public

			 Law 104–193; 110 Stat. 2105) is amended by striking the item related to section

			 434 and inserting the following:

								

									Sec. 434. Communication

				between State and local government agencies and the Department of Homeland

				Security..

								

							(f)Authorization

			 of appropriationsThere is

			 authorized to be appropriated such sums as are necessary to provide the

			 reimbursements required by subsection (d).

					223.Listing of

			 immigration violators in the national crime information center

			 database

					(a)Provision of

			 information to the national crime information center

						(1)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Under Secretary for Border

			 and Transportation Security of the Department of Homeland Security shall

			 provide the National Crime Information Center of the Department of Justice with

			 such information as the Director may have related to—

							(A)any alien against whom a final order of

			 removal has been issued;

							(B)any alien who is subject to a voluntary

			 departure agreement that has become invalid under section 240B(a)(2) of the

			 Immigration and Nationality Act (8 U.S.C. 1229c); and

							(C)any alien whose visa has been

			 revoked.

							(2)Requirement to

			 provide and use informationThe information described in paragraph (1)

			 shall be provided to the National Crime Information Center, and the Center

			 shall enter the information into the Immigration Violators File of the National

			 Crime Information Center database as long as a name and date of birth are

			 available for the individual, regardless of whether the alien received notice

			 of a final order of removal or the alien has already been removed.

						(3)Removal of

			 informationShould an

			 individual be granted cancellation of removal under section 240A of the

			 Immigration and Nationality Act (8 U.S.C. 1229b), or granted permission to

			 legally enter the United States pursuant to the Immigration and Nationality Act

			 after a voluntary departure under section 240B of the Immigration Nationality

			 Act (8 U.S.C. 1229c) , information entered into the National Crime Information

			 Center in accordance with paragraph (1) of this section shall be promptly

			 removed.

						(b)Inclusion of

			 information in the national crime information center databaseSection 534(a) of title 28, United States

			 Code, is amended—

						(1)in paragraph (3), by striking

			 and at the end;

						(2)by redesignating paragraph (4) as paragraph

			 (5); and

						(3)by inserting after paragraph (3) the

			 following:

							

								(4)acquire, collect, classify, and preserve

				records of violations of the immigration laws of the United States, regardless

				of whether the alien has received notice of the violation or the alien has

				already been removed;

				and

								.

						(c)Permission to

			 depart voluntarilySection

			 240B of the Immigration and Nationality Act (8 U.S.C. 1229c) is amended—

						(1)by striking Attorney General

			 each place that term appears and inserting Secretary of Homeland

			 Security; and

						(2)in subsection (a)(2)(A), by striking

			 120 and inserting 30.

						224.Increase of Federal

			 detention space and the utilization of facilities identified for closures as a

			 result of the Defense Base Closure Realignment Act of 1990

					(a)Construction or

			 acquisition of detention facilities

						(1)In

			 generalThe Secretary of

			 Homeland Security shall construct or acquire additional detention facilities in

			 the United States.

						(2)Determination

			 of locationThe location of

			 any detention facility built or acquired in accordance with this subsection

			 shall be determined by the Deputy Assistant Director of the Office of Detention

			 and Removal Operations within the Bureau of Immigration and Customs

			 Enforcement.

						(3)Use of

			 installations under base closure lawsIn acquiring detention facilities under

			 this subsection, the Secretary of Homeland Security shall, to the maximum

			 extent practical, request the transfer of appropriate portions of military

			 installations approved for closure or realignment under the Defense Base

			 Closure and Realignment Act of 1990 (part A of title XXIX of Public Law

			 101–510; 10 U.S.C. 2687 note) for use in accordance with paragraph (1).

						(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as necessary to carry out this

			 section.

					225.Federal custody of

			 illegal aliens apprehended by State or local law enforcement

					Title II of the Immigration and Nationality

			 Act (8 U.S.C. 1151 et seq.) is amended by adding after section 240C the

			 following:

						

							240D.Transfer of illegal aliens from state to Federal

		  custody(a)In

				generalIf the head of a law

				enforcement entity of a State (or, if appropriate, a political subdivision of

				the State) exercising authority with respect to the apprehension or arrest of

				an illegal alien submits a request to the Secretary of Homeland Security that

				the alien be taken into Federal custody, the Secretary of Homeland

				Security—

									(1)shall—

										(A)not later than 72 hours after the

				conclusion of the State charging process or dismissal process, or if no State

				charging or dismissal process is required, not later than 72 hours after the

				illegal alien is apprehended, take the illegal alien into the custody of the

				Federal Government and incarcerate the alien; or

										(B)request that the relevant State or local

				law enforcement agency temporarily detain or transport the illegal alien to a

				location for transfer to Federal custody; and

										(2)shall designate at least one Federal,

				State, or local prison or jail or a private contracted prison or detention

				facility within each State as the central facility for that State to transfer

				custody of criminal or illegal aliens to the Department of Homeland

				Security.

									(b)Reimbursement

									(1)In

				generalThe Department of

				Homeland Security shall reimburse a State or a political subdivision of a State

				for all reasonable expenses, as determined by the Secretary of Homeland

				Security, incurred by the State or political subdivision in the detention and

				transportation of a criminal or illegal alien as described in subparagraphs (A)

				and (B) of subsection (a)(1).

									(2)Cost

				computationCompensation

				provided for costs incurred under subparagraphs (A) and (B) of subsection

				(a)(1) shall be—

										(A)the product of—

											(i)the average cost of incarceration of a

				prisoner in the relevant State, as determined by the chief executive officer of

				a State (or, as appropriate, a political subdivision of the State); multiplied

				by

											(ii)the number of days that the alien was in

				the custody of the State or political subdivision; added to

											(B)the cost of transporting the criminal or

				illegal alien from the point of apprehension or arrest to the location of

				detention, and if the location of detention and of custody transfer are

				different, to the custody transfer point.

										(c)Requirement for

				appropriate securityThe

				Secretary of Homeland Security shall ensure that illegal aliens incarcerated in

				Federal facilities pursuant to this subsection are held in facilities which

				provide an appropriate level of security.

								(d)Requirement for

				schedule

									(1)In

				generalIn carrying out this

				section, the Secretary of Homeland Security shall establish a regular circuit

				and schedule for the prompt transfer of apprehended illegal aliens from the

				custody of States and political subdivisions of States to Federal

				custody.

									(2)Authority for

				contractsThe Secretary of

				Homeland Security may enter into contracts with appropriate State and local law

				enforcement and detention officials to implement this subsection.

									(e)Illegal alien

				definedFor purposes of this

				section, the term illegal alien means an alien who—

									(1)entered the United States without

				inspection or at any time or place other than that designated by the Secretary

				of Homeland Security;

									(2)was admitted as a nonimmigrant and who, at

				the time the alien was taken into custody by the State or a political

				subdivision of the State, had failed to—

										(A)maintain the nonimmigrant status in which

				the alien was admitted or to which it was changed under section 248; or

										(B)comply with the conditions of any such

				status;

										(3)was admitted as an immigrant and has

				subsequently failed to comply with the requirements of that status; or

									(4)failed to depart the United States under a

				voluntary departure agreement or under a final order of

				removal.

									.

					226.Immunity

					(a)Personal

			 immunityNotwithstanding any

			 other provision of law, a law enforcement officer of a State, or of a political

			 subdivision of a State, shall be immune, to the same extent as a Federal law

			 enforcement officer, from personal liability arising out of the enforcement of

			 any immigration law. The immunity provided in this subsection shall only apply

			 to an officer of a State, or of a political subdivision of a State, who is

			 acting within the scope of such officer's official duties.

					(b)Agency

			 immunityNotwithstanding any

			 other provision of law, a law enforcement agency of a State, or of a political

			 subdivision of a State, shall be immune from any claim for money damages based

			 on Federal, State, or local civil rights law for an incident arising out of the

			 enforcement of any immigration law, except to the extent that the law

			 enforcement officer of that agency, whose action the claim involves, committed

			 a violation of Federal, State, or local criminal law in the course of enforcing

			 such immigration law

					227.State criminal alien

			 assistance program

					(a)Transfer of

			 program

						(1)In

			 generalSection 501 of the

			 Immigration Reform and Control Act of 1986 (8 U.S.C. 1365) is amended by

			 striking Attorney General each place it appears and inserting

			 Secretary of Homeland Security.

						(2)ContractsSection 241(i) of the Immigration and

			 Nationality Act (8 U.S.C. 1231(i)) is amended by striking Attorney

			 General each place it appears and inserting Secretary of

			 Homeland Security.

						(b)Reimbursement

			 for costs associated with processing criminal illegal aliensThe Secretary of Homeland Security shall

			 reimburse States and units of local government for costs associated with

			 processing illegal aliens through the criminal justice system,

			 including—

						(1)indigent defense;

						(2)criminal prosecution;

						(3)autopsies;

						(4)translators and interpreters; and

						(5)courts costs.

						(c)Authorization

			 of appropriations

						(1)Reimbursement

			 for incarceration costsSection 241(i)(5) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1231(i)(5)) is amended to read as follows:

							

								(5)There are authorized to be appropriated to

				carry out this subsection—

									(A)$750,000,000 for fiscal year 2006;

									(B)$850,000,000 for fiscal year 2007;

				and

									(C)$950,000,000 for each of the fiscal years

				2008 through

				2010.

									.

						(2)Reimbursement

			 for other costsThere are

			 authorized to be appropriated $400,000,000 for each of fiscal years 2006

			 through 2010 to carry out subsection (b).

						228.ConstructionNothing in this subtitle may be construed to

			 require law enforcement personnel of a State or political subdivision of a

			 State to—

					(1)report the identity of a victim of, or a

			 witness to, a criminal offense to the Secretary of Homeland Security for

			 immigration enforcement purposes;

					(2)arrest such victim or witness for a

			 violation of the immigration laws of the United States; or

					(3)enforce the immigration laws of the United

			 States.

					229.State

			 DefinedIn this subtitle, the

			 term State has the meaning given that term in section 101(a)(36)

			 of the Immigration and Nationality Act (8 U.S.C. 1101 (a)(36)).

				IIIWorksite enforcement and employment

			 verification system

			AIncreased enforcement resources and

			 penalties

				301.Additional worksite

			 enforcement and fraud detection agents

					(a)Worksite

			 enforcementThe Secretary of

			 Homeland Security shall, subject to the availability of appropriations for such

			 purpose, annually increase, by not less than 2,000, the number of positions for

			 investigators dedicated to enforcing compliance with sections 274 and 274A of

			 the Immigration and Nationality Act (8 U.S.C. 1324, 1324a) during the 5-year

			 period beginning on October 1, 2005.

					(b)Fraud

			 detectionThe Secretary of

			 Homeland Security shall, subject to the availability of appropriations for such

			 purpose, increase by not less than 1,000 the number of positions for

			 Immigration Enforcement Agents dedicated to immigration fraud detection during

			 the 5-year period beginning on October 1, 2005.

					(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated during each of fiscal years 2006 through 2010

			 such sums as may be necessary to carry out this section.

					302.Penalties for

			 unauthorized employment and false claims of citizenshipSection 274A of the Immigration and

			 Nationality Act (8 U.S.C. 1324a) is amended—

					(1)in subsection (b)(2)—

						(A)by striking The individual

			 and inserting the following:

							

								(A)In

				generalThe

				individual

								;

				and

						(B)by adding at the end the following:

							

								(B)PenaltiesAny individual who falsely represents that

				the individual is a citizen for purposes of obtaining employment shall, for

				each such violation, be subject to a fine of not more than $5,000 and a term of

				imprisonment not to exceed 3

				years.

								;

						(2)in subsection (e)—

						(A)in paragraph (4)(A)—

							(i)in clause (i), by striking $250 and

			 not more than $2,000 and inserting $500 and not more than

			 $4,000;

							(ii)in clause (ii), by striking $2,000

			 and not more than $5,000 and inserting $4,000 and not more than

			 $10,000; and

							(iii)in clause (iii), by striking $3,000

			 and not more than $10,000 and inserting $6,000 and not more than

			 $20,000; and

							(B)in paragraph (5), by striking $100

			 and not more than $1,000 and inserting $200 and not more than

			 $2,000; and

						(3)in subsection (f), by striking

			 $3,000 and inserting $6,000.

					303.Penalties for

			 misusing social security numbers or filing false information with social

			 security administration

					(a)Misuse of

			 social security numbers

						(1)In

			 generalSection 208(a) of the

			 Social Security Act (42 U.S.C. 408(a))

			 is amended—

							(A)in paragraph (7), by adding after

			 subparagraph (C) the following:

								

									(D)with intent to deceive, discloses, sells,

				or transfers his own social security account number, assigned to him by the

				Commissioner of Social Security (in the exercise of the Commissioner’s

				authority under section 205(c)(2) to establish and maintain records), to any

				person;

				or

									;

							(B)in paragraph (8), by adding

			 or at the end; and

							(C)by inserting after paragraph (8) the

			 following:

								

									(9)without lawful authority, offers, for a

				fee, to acquire for any individual, or to assist in acquiring for any

				individual, an additional social security account number or a number that

				purports to be a social security account number; or

									(10)willfully acts or fails to act so as to

				cause a violation of section 205(c)(2)(C)(xii); or

									(11)being an officer or employee of any

				executive, legislative, or judicial agency or instrumentality of the Federal

				Government or of a State or political subdivision thereof (or a person acting

				as an agent of such an agency or instrumentality) in possession of any

				individual’s social security account number (or an officer or employee thereof

				or a person acting as an agent thereof), willfully acts or fails to act so as

				to cause a violation of clause (vi)(II), (x), (xi), (xii), (xiii), or (xiv) of

				section 205(c)(2)(C); or

									(12)being a trustee appointed in a case under

				title 11, United States Code (or an officer or employee thereof or a person

				acting as an agent thereof), willfully acts or fails to act so as to cause a

				violation of clause (x) or (xi) of section

				205(c)(2)(C),

									.

							(2)Effective

			 datesParagraphs (7)(D) and

			 (9) of section 208(a) of the Social Security

			 Act, as added by paragraph (1), shall apply with respect to each

			 violation occurring after the date of enactment of this Act. Paragraphs (10),

			 (11), and (12) of section 208(a) of such Act, as added by paragraph (1)(C),

			 shall apply with respect to each violation occurring on or after the effective

			 date of this Act.

						(b)Report on

			 enforcement efforts concerning employers filing false information

			 returnsThe Commissioner of

			 Internal Revenue and the Commissioner of Social Security shall submit an annual

			 report to the appropriate congressional committees on efforts taken to identify

			 and enforce penalties against employers that file incorrect information

			 returns.

					BIncreased document integrity

				311.Social security

			 cards

					(a)Machine-Readable,

			 tamper-Resistant cards

						(1)Issuance

							(A)Preliminary

			 workNot later than 3 months

			 after the date of enactment of this Act, the Commissioner of Social Security

			 shall begin work to administer and issue machine-readable, tamper-resistant

			 Social Security cards.

							(B)CompletionNot later than 1 year after the date of

			 enactment of this Act, the Social Security Administration shall only issue

			 machine-readable, tamper-resistant Social Security cards.

							(2)AmendmentSection 205(c)(2)(G) of the Social Security

			 Act (42 U.S.C. 405(c)(2)(G)) is amended—

							(A)by inserting (i) after

			 (G); and

							(B)by striking The social security card

			 shall be and inserting the following:

								

									(ii)The social security card shall be

				machine-readable,

				tamper-resistant,

									.

							(3)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 subsection and the amendments made by this subsection.

						(b)Multiple

			 cards

						(1)In

			 generalSection 205(c)(2)(G)

			 of such Act is further amended by adding at the end the following:

							

								(iii)The Commissioner of Social Security shall

				not issue a replacement Social Security card to any individual unless the

				Social Security Administration determines that the purpose for requiring the

				issuance of the replacement document is

				legitimate.

								.

						(2)Effective

			 dateThe amendment made by

			 paragraph (1) shall take effect 1 year after the date of enactment of this

			 Act.

						(c)Report on

			 incorporation of biometric identifiersNot later than 6 months after the date of

			 enactment of this Act, the Commissioner of Social Security, in cooperation with

			 the Secretary of Homeland Security, shall submit a report to Congress on the

			 viability of biometric authentication through employment authorization

			 documents.

					(d)Effective

			 dateThe amendments made by

			 this subsections (a) and (b) shall take effect 1 year after the date of

			 enactment of this Act.

					312.Birth

			 certificates

					(a)Minimum

			 standards for Federal recognition

						(1)In

			 generalA Federal agency may

			 not accept, for any official purpose, a birth certificate issued by a State to

			 any person unless the State is meeting the requirements of this section.

						(2)State

			 certificationsThe Secretary

			 of Homeland Security shall determine whether a State is meeting the

			 requirements of this section based on certifications made by the State to the

			 Secretary. Such certifications shall be made at such times and in such manner

			 as the Secretary, in consultation with the Secretary of Health and Human

			 Services, may prescribe by regulation.

						(3)Minimum

			 document standards

							(A)In

			 generalEach birth

			 certificate issued to a person by the State shall be printed on safety paper

			 and shall include the seal of the issuing custodian of record and such other

			 features as the Secretary may determine necessary to prevent tampering,

			 counterfeiting, or otherwise duplicating the birth certificate for fraudulent

			 purposes. The Secretary may not require birth certificates issued by all States

			 to conform to a single design.

							(B)Electronic

			 issuance and tracking systemThe Secretary of Homeland Security, in

			 consultation with the Secretary of Health and Human Services and the

			 Commissioner of Social Security, shall develop an electronic system for issuing

			 and tracking birth certificates so that those entities requiring such documents

			 can quickly confirm their validity.

							(4)Minimum

			 issuance standards

							(A)In

			 generalBefore issuing an

			 authenticated copy of a birth certificate of any child, a State shall require

			 the requestor to provide, and shall verify—

								(i)the name of the child that will appear on

			 the birth certificate;

								(ii)the date and location of the child’s

			 birth;

								(iii)the maiden name of the child’s mother;

			 and

								(iv)substantial proof of the requestor’s

			 identity.

								(B)Issuance to

			 persons not named on birth certificateA State shall not issue a birth certificate

			 to a requestor who is not named on the birth certificate unless the requestor

			 presents legal authorization in support of the request.

							(C)Issuance to

			 family membersNot later than

			 1 year after the date of enactment of this Act, the Secretary, in consultation

			 with the Secretary of Health and Human Services and appropriate State

			 representatives, shall establish minimum standards for issuance of a birth

			 certificate to specific family members, their authorized representatives, and

			 others who demonstrate that the certificate is needed for the protection of the

			 requestor’s personal or property rights.

							(D)WaiversA State may waive the requirements set

			 forth in subparagraphs (A) through (C) in exceptional circumstances, such as

			 the incapacitation of the registrant.

							(E)Application by

			 electronic meansA State

			 shall employ third party verification, or equivalent verification, of the

			 identity of the requestor for applications by electronic means, through the

			 mail, or by phone or fax.

							(F)Verification of

			 documentsA State shall

			 verify the documents used to provide proof of identity of the requestor.

							(5)Effective

			 dateThis subsection shall

			 take effect on May 11, 2008.

						(b)Applicability

			 of minimum standards to local governmentsThe minimum standards set forth in

			 subsection (a) for birth certificates issued by a State shall apply to birth

			 certificates issued by a local government in the State. It shall be the

			 responsibility of the State to ensure that local governments in the State

			 comply with the minimum standards.

					(c)Other

			 requirementsWhen issuing and

			 administering birth certificates, each State shall—

						(1)establish and implement minimum building

			 security standards for State and local vital record offices;

						(2)restrict public access to birth

			 certificates and information gathered in the issuance process to ensure that

			 access is restricted to entities with which the State has a binding privacy

			 protection agreement;

						(3)subject all persons with access to vital

			 records to appropriate security clearance requirements;

						(4)establish fraudulent document recognition

			 training programs for appropriate employees engaged in the issuance

			 process;

						(5)establish and implement internal operating

			 system standards for paper and for electronic systems;

						(6)establish a central database that can

			 provide interoperative data exchange with other States and with Federal

			 agencies, subject to privacy restrictions and confirmation of the authority and

			 identity of the requestor;

						(7)ensure that birth and death records are

			 matched in a comprehensive and timely manner, and that all electronic birth

			 records and paper birth certificates of decedents are marked

			 deceased; and

						(8)cooperate with the Secretary in the

			 implementation of electronic verification of vital events under subsection

			 (f).

						(d)Verification of

			 birth records provided in social security applications

						(1)In

			 generalSection

			 205(c)(2)(B)(ii) of the Social Security Act (42 U.S.C. 405(c)(2)(B)(ii)) is

			 amended—

							(A)by inserting (I) after

			 (ii); and

							(B)by adding at the end the following:

								

									(II)With respect to an application for a social

				security account number for an individual, other than for purposes of

				enumeration at birth, the Commissioner shall require independent verification

				of any birth record provided by the applicant in support of the

				application.

									.

							(2)Effective

			 dateThe amendment made by

			 subsection (a) shall apply with respect to applications filed more than 180

			 days after the date of enactment of this Act.

						(e)Electronic

			 birth and death registration systemsIn consultation with the Secretary of

			 Health and Human Services and the Commissioner of Social Security, the

			 Secretary shall—

						(1)work with the States to establish a common

			 data set and common data exchange protocol for electronic birth registration

			 systems and death registration systems;

						(2)coordinate requirements for such systems to

			 align with a national model;

						(3)ensure that fraud prevention is built into

			 the design of electronic vital registration systems in the collection of vital

			 event data, the issuance of birth certificates, and the exchange of data among

			 government agencies;

						(4)ensure that electronic systems for issuing

			 birth certificates, in the form of printed abstracts of birth records or

			 digitized images, employ a common format of the certified copy, so that those

			 requiring such documents can quickly confirm their validity;

						(5)establish uniform field requirements for

			 State birth registries;

						(6)not later than 6 months after the date of

			 enactment of this Act, submit a report to Congress on whether there is a need

			 for Federal laws to address penalties for fraud and misuse of vital records and

			 whether violations are sufficiently enforced;

						(7)not later than 1 year after the date of

			 enactment of this Act—

							(A)establish a process with the Department of

			 Defense that will result in the sharing of data, with the States and the Social

			 Security Administration, regarding deaths of United States military personnel

			 and the birth and death of their dependents; and

							(B)establish a process with the Department of

			 State to improve registration, notification, and the sharing of data with the

			 States and the Social Security Administration, regarding births and deaths of

			 United States citizens abroad; and

							(8)not later than 3 years after the date of

			 establishment of databases provided for under this section, require States to

			 record and retain electronic records of pertinent identification information

			 collected from requesters who are not the registrants.

						(f)Electronic

			 verification of vital events

						(1)Lead

			 agencyThe Secretary shall

			 lead the implementation of electronic verification of a person’s birth and

			 death.

						(2)RegulationsIn carrying out subsection (a), the

			 Secretary shall issue regulations to establish a means by which authorized

			 Federal and State agency users with a single interface will be able to generate

			 an electronic query to any participating vital records jurisdiction throughout

			 the Nation to verify the contents of a paper birth certificate. Pursuant to the

			 regulations, an electronic response from the participating vital records

			 jurisdiction as to whether there is a birth record in their database that

			 matches the paper birth certificate will be returned to the user, along with an

			 indication if the matching birth record has been flagged

			 deceased. The regulations shall take effect not later than 5

			 years after the date of enactment of this Act.

						(g)Grants to

			 States and local governments

						(1)In

			 generalThe Secretary may

			 make grants to a State or a local government to assist the State in conforming

			 to the minimum standards set forth in this chapter.

						(2)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to the Secretary for each of the fiscal years

			 2006 through 2010 such sums as may be necessary to carry out this

			 chapter.

						(h)Authority

						(1)Participation

			 with Federal agenciesAll

			 authority to issue regulations, certify standards, and issue grants under this

			 section shall be carried out by the Secretary, with the concurrence of the

			 Secretary of Health and Human Services and in consultation with State vital

			 statistics offices and appropriate Federal agencies.

						(2)Extension of

			 deadlinesThe Secretary may

			 grant to a State an extension of time to meet the requirements of subparagraph

			 (b)(1)(A) of this section if, in the discretion of the Secretary, the State

			 provides adequate justification for noncompliance.

						(i)RepealSection 7211 of the Intelligence Reform and

			 Terrorism Prevention Act of 2004 (5 U.S.C. 301 note) is repealed.

					CMandatory electronic employment verification

			 of all workers in the United States

				321.Employment

			 eligibility verification program

					(a)Renaming of

			 basic pilot programSubtitle

			 A of title IV of the Illegal Immigration Reform and Immigrant Responsibility

			 Act of 1996 (8

			 U.S.C. 1324a note) is amended—

						(1)in section 401(c)(1), basic pilot

			 program and inserting Employment Eligibility Verification

			 System; and

						(2)in section 403(a), by striking

			 (a) and all that follows through agrees to

			 conform and insert the following:

							

								(a)Employment

				eligibility verification systemA person or other entity that elects to

				participate in the Employment Eligibility Verification System shall agree to

				conform

								.

						(b)Confidentiality

						(1)Access to

			 databaseNo officer or

			 employee of any agency or department of the United States, other than

			 individuals responsible for the enforcement of immigration laws or for the

			 evaluation of the employment verification program at the Social Security

			 Administration, the Department of Homeland Security, and the Department of

			 Labor, may have access to any information contained in the Database.

						(2)Protection from

			 unauthorized disclosureInformation in the Database shall be

			 adequately protected against unauthorized disclosure for other purposes, as

			 provided in regulations established by the Commissioner of Social Security, in

			 consultation with the Secretary of Homeland Security and the Secretary of

			 Labor.

						(c)Improvements to

			 database integrity

						(1)In

			 generalThe Commissioner of

			 Social Security shall identify the sources of false, incorrect, or expired

			 Social Security numbers and take steps to eliminate such numbers from the

			 Social Security system

						(2)ReportNot later than 6 months after the date of

			 enactment of this Act, the Commissioner of Social Security shall submit a

			 report to Congress that identifies—

							(A)the sources of false, incorrect, or expired

			 Social Security numbers;

							(B)the steps taken by the Social Security

			 Administration to identify and eliminate the numbers described in paragraph

			 (1); and

							(C)how the Social Security Administration

			 plans to complete the removal the numbers described in paragraph (1) from the

			 Social Security system within 1 year after the date on which the report is

			 submitted.

							(d)Mandatory

			 participation

						(1)In

			 generalBeginning not later

			 than 12 months after the date of the enactment of this Act, any person or other

			 entity that hires any individual for employment in the United States shall

			 participate in the Employment Eligibility Verification System.

						(2)Sanctions for

			 noncompliance; continuation of current compliance authorityThe provisions of paragraph (2) of section

			 402(e) of the Illegal Immigration Reform and Immigrant Responsibility Act of

			 1996 (8 U.S.C.

			 1324a note) shall apply with respect to a person or entity

			 required to participate in the Employment Eligibility Verification System in

			 the same manner as such paragraph applies to a person or entity otherwise

			 required to participate under such subsection.

						(3)Voluntary

			 participation of employers not subject to requirementNothing in this subsection shall be

			 construed as preventing a person or other entity that is not subject to the

			 requirement of paragraph (1) from voluntarily participating in the Employment

			 Eligibility Verification System.

						(e)Electronic

			 filingAny employer

			 participating in the Employment Eligibility Verification System may complete

			 and allow for new hires to complete employment verification documents

			 electronically.

					(f)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be required to carry out the

			 Employment Eligibility Verification System throughout the United States and for

			 every employer.

					DReduction in employer burdens

				331.Reduction in

			 documents that establish identity and employment authorization

					(a)In

			 generalSection 274A(b)(1) of

			 the Immigration and Nationality Act (8 U.S.C. 1324a(b)(1)) is amended—

						(1)by amending subparagraph (C) to read as

			 follows:

							

								(C)Documents

				evidencing employment authorizationThe only document that may be presented to

				establish employment authorization under this section is a Social Security card

				that complies with section

				311(a).

								.

						(2)by amending subparagraph (D) to read as

			 follows:

							

								(D)Documents

				establishing identity of an individualA document described in this subparagraph

				is—

									(i)an identification document issued by the

				United States Government that contains a biometric identifier; or

									(ii)a driver's license or identification

				document issued by a State that complies with section 202 of the REAL ID Act of

				2005 (Division B of Public Law

				109–13).

									.

						(b)Effective

			 dateThe amendments made by

			 this section shall take effect on May 11, 2008.

					332.Good faith

			 complianceAn employer that

			 complies with the requirements under subtitle C has established an affirmative

			 defense that the employer has not violated the employment verification

			 requirements under section 274A of the Immigration and Nationality Act (8

			 U.S.C. 1324a).

				IVRequirements for participating

			 countries

			401.Requirements for

			 participating countries

				(a)In

			 generalAn alien is not

			 eligible for status as a nonimmigrant under section 101(a)(15)(W) of the

			 Immigration and Nationality Act, as added by section 501 of this Act, or

			 deferred mandatory departure status under section 218B of the Immigration and

			 Nationality Act, as added by section 601 of this Act, unless the home country

			 of the alien has entered into a bilateral agreement with the United States that

			 conforms to the requirements under subsection (b).

				(b)Requirements of

			 bilateral agreementsEach

			 agreement under subsection (a) shall require the home country to—

					(1)accept, within 3 days, the return of

			 nationals who are ordered removed from the United States;

					(2)cooperate with the United States Government

			 in—

						(A)identifying, tracking, and reducing gang

			 membership, violence, and human trafficking and smuggling; and

						(B)controlling illegal immigration;

						(3)provide the United States Government

			 with—

						(A)passport information and criminal records

			 of aliens who are seeking admission to or are present in the United States;

			 and

						(B)admission and entry data to facilitate

			 United States entry-exit data systems;

						(4)take steps to educate nationals of the home

			 country regarding the program under title V or VI to ensure that such nationals

			 are not exploited; and

					(5)provide a minimum level of health coverage

			 to its participants.

					(c)Rulemaking

					(1)In

			 generalNot later than 3

			 months after the date of enactment of this Act, the Secretary of Health and

			 Human Services shall, by regulation, define the minimum level of health

			 coverage to be provided by participating countries.

					(2)Responsibility

			 to obtain coverageIf the

			 health coverage provided by the home country falls below the minimum level

			 defined pursuant to paragraph (1), the employer of the alien shall provide or

			 the alien shall obtain coverage that meets such minimum level.

					(d)HousingParticipating countries shall agree to

			 evaluate means to provide housing incentives in the alien’s home country for

			 returning workers.

				VNonimmigrant temporary worker

			 program

			501.Nonimmigrant

			 temporary worker category

				(a)New temporary

			 worker categorySection

			 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is

			 amended by adding at the end the following:

					

						(W)an alien having a residence in a foreign

				country which the alien has no intention of abandoning who is coming

				temporarily to the United States to perform temporary labor or service, other

				than that which would qualify an alien for status under sections

				101(a)(15)(H)(i), 101(a)(15)(H)(ii)(a), 101(a)(15)(L), 101(a)(15)(O),

				101(a)(15)(P), and who meets the requirements of section 218A;

				or

						.

				(b)Repeal of H–2b

			 categorySection

			 101(a)(15)(H)(ii) is amended by striking , or (b) having a residence in

			 a foreign country which he has no intention of abandoning who is coming

			 temporarily to the United States to perform other temporary service or labor if

			 unemployed persons capable of performing such service or labor cannot be found

			 in this country, but this clause shall not apply to graduates of medical

			 schools coming to the United States to perform services as members of the

			 medical profession.

				(c)Technical

			 amendmentsSection 101(a)(15)

			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is

			 amended—

					(1)in subparagraph (U)(iii), by striking

			 or at the end; and

					(2)in subparagraph (V)(ii)(II), by striking

			 the period at the end and inserting a semicolon and or.

					502.Temporary worker

			 program

				(a)In

			 generalThe Immigration and

			 Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section

			 218 the following new section:

					

						218A.Temporary worker

				program

							(a)In

				generalThe Secretary of

				State may grant a temporary visa to a nonimmigrant described in section

				101(a)(15)(W) who demonstrates an intent to perform labor or services in the

				United States (other than those occupational classifications covered under the

				provisions of clause (i)(b) or (ii)(a) of section 101(a)(15)(H) or subparagraph

				(L), (O), (P), or (R)) of section 101(a)(15)).

							(b)Requirements

				for admissionIn order to be

				eligible for nonimmigrant status under section 101(a)(15)(H)(W), an alien shall

				meet the following requirements:

								(1)Eligibility to

				workThe alien shall

				establish that the alien is capable of performing the labor or services

				required for an occupation under section 101(a)(15)(W).

								(2)Evidence of

				employmentThe alien must

				establish that he has a job offer from an employer authorized to hire aliens

				under the Alien Employment Management Program.

								(3)FeeThe alien shall pay a $500 visa issuance

				fee in addition to the cost of processing and adjudicating such application.

				Nothing in this paragraph shall be construed to affect consular procedures for

				charging reciprocal fees.

								(4)Medical

				examinationThe alien shall

				undergo a medical examination (including a determination of immunization

				status) at the alien's expense, that conforms to generally accepted standards

				of medical practice.

								(5)Application

				content and waiver

									(A)Application

				formThe Secretary of

				Homeland Security shall create an application form that an alien shall be

				required to complete as a condition of being admitted as a nonimmigrant under

				section 101(a)(15)(W).

									(B)ContentIn addition to any other information that

				the Secretary determines is required to determine an alien's eligibility for

				admission as a nonimmigrant under section 101(a)(15)(W), the Secretary shall

				require an alien to provide information concerning the alien’s physical and

				mental health, criminal history and gang membership, immigration history,

				involvement with groups or individuals that have engaged in terrorism,

				genocide, persecution, or who seek the overthrow of the United States

				Government, voter registration history, claims to United States citizenship,

				and tax history.

									(C)WaiverThe Secretary of Homeland Security may

				require an alien to include with the application a waiver of rights that

				explains to the alien that, in exchange for the discretionary benefit of

				admission as a nonimmigrant under section 101(a)(15)(W), the alien agrees to

				waive any right—

										(i)to administrative or judicial review or

				appeal of an immigration officer’s determination as to the alien’s

				admissibility; or

										(ii)to contest any removal action, other than

				on the basis of an application for asylum pursuant to the provisions contained

				in section 208 or 241(b)(3), or under the Convention Against Torture and Other

				Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December

				10, 1984, if such removal action is initiated after the termination of the

				alien's period of authorized admission as a nonimmigrant under section

				101(a)(15)(W).

										(D)KnowledgeThe Secretary of Homeland Security shall

				require an alien to include with the application a signed certification in

				which the alien certifies that the alien has read and understood all of the

				questions and statements on the application form, and that the alien certifies

				under penalty of perjury under the laws of the United States that the

				application, and any evidence submitted with it, are all true and correct, and

				that the applicant authorizes the release of any information contained in the

				application and any attached evidence for law enforcement purposes.

									(c)Grounds of

				Inadmissibility

								(1)In

				generalIn determining an

				alien's admissibility as a nonimmigrant under section 101(a)(15)(W)—

									(A)paragraphs (5), (6)(A), (7), and (9)(B) or

				(C) of section 212(a) may be waived for conduct that occurred on a date prior

				to the effective date of this Act; and

									(B)the Secretary of Homeland Security may not

				waive—

										(i)subparagraph (A), (B), (C), (E), (G), (H),

				or (I) of section 212(a)(2) (relating to criminals);

										(ii)section 212(a)(3) (relating to security and

				related grounds); or

										(iii)subparagraphs (A), (C) or (D) of section

				212(a)(10) (relating to polygamists, child abductors and illegal

				voters);

										(C)for conduct that occurred prior to the date

				this Act was introduced in Congress, the Secretary of Homeland Security may

				waive the application of any provision of section 212(a) not listed in

				subparagraph (B) on behalf of an individual alien for humanitarian purposes, to

				ensure family unity, or when such waiver is otherwise in the public interest;

				and

									(D)nothing in this paragraph shall be

				construed as affecting the authority of the Secretary of Homeland Security to

				waive the provisions of section 212(a).

									(2)Waiver

				feeAn alien who is granted a

				waiver under subparagraph (1) shall pay a $500 fee upon approval of the alien's

				visa application.

								(3)Renewal of

				authorized admission and subsequent admissionsAn alien seeking renewal of authorized

				admission or subsequent admission as a nonimmigrant under section 101(a)(15)(W)

				shall establish that the alien is not inadmissible under section 212(a).

								(d)Background

				checks and interviewThe

				Secretary of Homeland Security shall not admit, and the Secretary of State

				shall not issue a visa to, an alien seeking admission under section

				101(a)(15)(W) until all appropriate background checks have been completed. The

				Secretary of State shall ensure that an employee of the Department of State

				conducts a personal interview of an applicant for a visa under section

				101(a)(15)(W).

							(e)Ineligible to

				change nonimmigrant classificationAn alien admitted under section

				101(a)(15)(W) is ineligible to change status under section 248.

							(f)Duration

								(1)GeneralThe period of authorized admission as a

				nonimmigrant under 101(a)(15)(W) shall be 2 years, and may not be extended. An

				alien is ineligible to reenter as an alien under 101(a)(15)(W) until the alien

				has resided continuously in the alien's home country for a period of 1 year.

				The total period of admission as a nonimmigrant under section 101(a)(15)(W) may

				not exceed 6 years.

								(2)Seasonal

				WorkersAn alien who spends

				less than 6 months a year as a nonimmigrant described in section 101(a)(15)(W)

				is not subject to the time limitations under subparagraph (1).

								(3)CommutersAn alien who resides outside the United

				States, but who commutes to the United States to work as a nonimmigrant

				described in section 101(a)(15)(W), is not subject to the time limitations

				under paragraph (1).

								(4)Deferred

				Mandatory DepartureAn alien

				granted Deferred Mandatory Departure status, who remains in the United States

				under such status for—

									(A)a period of 2 years, may not be granted

				status as a nonimmigrant under section 101(a)(15)(W) for more than a total of 5

				years;

									(B)a period of 3 years, may not be granted

				status as a nonimmigrant under section 101(a)(15)(W) for more than a total of 4

				years;

									(C)a period of 4 years, may not be granted

				status as a nonimmigrant under section 101(a)(15)(W) for more than a total of 3

				years; or

									(D)a period of 5 years, may not be granted

				status as a nonimmigrant under section 101(a)(15)(W) for more than a total of 2

				years.

									(g)Intent to

				Return HomeIn addition to

				other requirements in this section, an alien is not eligible for nonimmigrant

				status under section 101(a)(15)(W) unless the alien—

								(1)maintains a residence in a foreign country

				which the alien has no intention of abandoning; and

								(2)is present in such foreign country for at

				least 7 consecutive days during each year that the alien is a temporary

				worker.

								(h)Biometric

				DocumentationEvidence of

				status under section 101(a)(15)(W) shall be machine-readable, tamper-resistant,

				and allow for biometric authentication. The Secretary of Homeland Security is

				authorized to incorporate integrated-circuit technology into the document. The

				Secretary of Homeland Security shall consult with the Forensic Document

				Laboratory in designing the document. The document may serve as a travel,

				entry, and work authorization document during the period of its

				validity.

							(i)Penalty for

				failure to departAn alien

				who fails to depart the United States prior to 10 days after the date that the

				alien’s authorized period of admission as a temporary worker ends is not

				eligible and may not apply for or receive any immigration relief or benefit

				under this Act or any other law, with the exception of section 208 or 241(b)(3)

				or the Convention Against Torture and Other Cruel, Inhuman or Degrading

				Treatment or Punishment, done at New York December 10, 1984, in the case of an

				alien who indicates either an intention to apply for asylum under section 208

				or a fear of persecution or torture.

							(j)Penalty for

				Illegal Entry or OverstayAn

				alien who, after the effective date of enactment of the Comprehensive

				Enforcement and Immigration Reform Act of 2005, enters the United States

				without inspection, or violates a term or condition of admission into the

				United States as a nonimmigrant, including overstaying the period of authorized

				admission, shall be ineligible for nonimmigrant status under section

				101(a)(15)(W) or Deferred Mandatory Departure status under section 218B for a

				period of 10 years.

							(k)Establishment

				of temporary worker task force

								(1)In

				generalThere is established

				a task force to be known as the Temporary Worker Task Force (referred to in

				this section as the Task Force).

								(2)PurposesThe purposes of the Task Force are—

									(A)to study the impact of the admission of

				aliens under section 101(a)(15)(W) on the wages, working conditions, and

				employment of United States workers; and

									(B)to make recommendations to the Secretary of

				Labor regarding the need for an annual numerical limitation on the number of

				aliens that may be admitted in any fiscal year under section

				101(a)(15)(W).

									(3)MembershipThe Task Force shall be composed of 10

				members, of whom—

									(A)1 shall be appointed by the President and

				shall serve as chairman of the Task Force;

									(B)1 shall be appointed by the leader of the

				minority party in the Senate, in consultation with the leader of the minority

				party in the House of Representatives, and shall serve as vice chairman of the

				Task Force;

									(C)2 shall be appointed by the majority leader

				of the Senate;

									(D)2 shall be appointed by the minority leader

				of the Senate;

									(E)2 shall be appointed by the Speaker of the

				House of Representatives; and

									(F)2 shall be appointed by the minority leader

				of the House of Representatives.

									(4)Qualifications

									(A)In

				generalMembers of the Task

				Force shall be—

										(i)individuals with expertise in economics,

				demography, labor, business, or immigration or other pertinent qualifications

				or experience; and

										(ii)representative of a broad cross-section of

				perspectives within the United States, including the public and private sectors

				and academia.

										(B)Political

				affiliationNot more than 5

				members of the Task Force may be members of the same political party.

									(C)Nongovernmental

				appointeesAn individual

				appointed to the Task Force may not be an officer or employee of the Federal

				Government or of any State or local government.

									(5)Deadline for

				appointmentAll members of

				the Task Force shall be appointed not later than 6 months after the date of

				enactment of the Comprehensive Enforcement

				and Immigration Reform Act of 2005.

								(6)VacanciesAny vacancy in the Task Force shall not

				affect its powers, but shall be filled in the same manner in which the original

				appointment was made.

								(7)Meetings

									(A)Initial

				meetingThe Task Force shall

				meet and begin the operations of the Task Force as soon as practicable.

									(B)Subsequent

				meetingsAfter its initial

				meeting, the Task Force shall meet upon the call of the chairman or a majority

				of its members.

									(8)QuorumSix members of the Task Force shall

				constitute a quorum.

								(9)ReportNot later than 18 months after the date of

				enactment of the Comprehensive Enforcement

				and Immigration Reform Act of 2005, the Task Force shall submit

				to Congress, the Secretary of Labor, and the Secretary of Homeland Security a

				report that contains—

									(A)findings with respect to the duties of the

				Task Force;

									(B)recommendations for imposing a numerical

				limit.

									(10)DeterminationNot later than 6 months after the

				submission of the report, the Secretary of Labor may impose a numerical

				limitation on the number of aliens that may be admitted under section

				101(a)(15)(W). Any numerical limit shall not become effective until 6 months

				after the Secretary of Labor submits a report to Congress regarding the

				imposition of a numerical limit.

								(l)Family

				members

								(1)Family members

				of w nonimmigrants

									(A)In

				generalThe spouse or child

				of an alien admitted as a nonimmigrant under section 101(a)(15)(W) may be

				admitted to the United States—

										(i)as a nonimmigrant under section

				101(a)(15)(B) for a period of not more than 30 days, which may not be extended

				unless the Secretary of Homeland Security, in his sole and unreviewable

				discretion, determines that exceptional circumstances exist; or

										(ii)under any other provision of this Act, if

				such family member is otherwise eligible for such admission.

										(B)Application

				fee

										(i)In

				generalThe spouse or child

				of an alien admitted as a nonimmigrant under section 101(a)(15)(W) who is

				seeking to be admitted as a nonimmigrant under section 101(a)(15)(B) shall

				submit, in addition to any other fee authorized by law, an additional fee of

				$100.

										(ii)Use of

				feeThe fees collected under

				clause (i) shall be available for use by the Secretary of Homeland Security for

				activities to identify, locate, or remove illegal aliens.

										(m)Travel outside

				the United States

								(1)In

				generalUnder regulations

				established by the Secretary of Homeland Security, a nonimmigrant alien under

				section 101(a)(15)(W)—

									(A)may travel outside of the United States;

				and

									(B)may be readmitted without having to obtain

				a new visa if the period of authorized admission has not expired.

									(2)Effect on

				period of authorized admissionTime spent outside the United States under

				paragraph (1) shall not extend the period of authorized admission in the United

				States.

								(n)Employment

								(1)PortabilityAn alien may be employed by any United

				States employer authorized by the Secretary of Homeland Security to hire aliens

				admitted under section 218C.

								(2)Continuous

				EmploymentAn alien must be

				employed while in the United States. An alien who fails to be employed for 30

				days is ineligible for hire until the alien departs the United States and

				reenters as a nonimmigrant under section 101(a)(15)(W). The Secretary of

				Homeland Security may, in its sole and unreviewable discretion, reauthorize an

				alien for employment, without requiring the alien’s departure from the United

				States.

								(o)Enumeration of

				Social Security NumberThe

				Secretary of Homeland Security, in coordination with the Commissioner of Social

				Security, shall implement a system to allow for the enumeration of a Social

				Security number and production of a Social Security card at time of admission

				of an alien under section 101(a)(15)(W).

							(p)Denial of

				discretionary reliefThe

				determination of whether an alien is eligible for a grant of nonimmigrant

				status under section 101(a)(15)(W) is solely within the discretion of the

				Secretary of Homeland Security. Notwithstanding any other provision of law, no

				court shall have jurisdiction to review—

								(1)any judgment regarding the granting of

				relief under this section; or

								(2)any other decision or action of the

				Secretary of Homeland Security the authority for which is specified under this

				section to be in the discretion of the Secretary, other than the granting of

				relief under section 1158(a).

								(q)Judicial

				review

								(1)Limitations on

				reliefWithout regard to the

				nature of the action or claim and without regard to the identity of the party

				or parties bringing the action, no court may—

									(A)enter declaratory, injunctive, or other

				equitable relief in any action pertaining to—

										(i)an order or notice denying an alien a grant

				of nonimmigrant status under section 101(a)(15)(W) or any other benefit arising

				from such status; or

										(ii)an order of removal, exclusion, or

				deportation entered against an alien if such order is entered after the

				termination of the alien's period of authorized admission as a nonimmigrant

				under section 101(a)(15)(W); or

										(B)certify a class under Rule 23 of the

				Federal Rules of Civil Procedure in any action for which judicial review is

				authorized under a subsequent paragraph of this subsection.

									(2)Challenges to

				validity

									(A)In

				generalAny right or benefit

				not otherwise waived or limited pursuant this section is available in an action

				instituted in the United States District Court for the District of Columbia,

				but shall be limited to determinations of—

										(i)whether such section, or any regulation

				issued to implement such section, violates the Constitution of the United

				States; or

										(ii)whether such a regulation, or a written

				policy directive, written policy guideline, or written procedure issued by or

				under the authority the Secretary of Homeland Security to implement such

				section, is not consistent with applicable provisions of this section or is

				otherwise in violation of

				law.

										.

				(b)Prohibition on

			 change in nonimmigrant classificationSection 248(1) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1258(1)) is amended by striking or (S) and inserting

			 (S), or (W).

				503.Statutory

			 constructionNothing in this

			 title, or any amendment made by this title, shall be construed to create any

			 substantive or procedural right or benefit that is legally enforceable by any

			 party against the United States or its agencies or officers or any other

			 person.

			504.Authorization of

			 appropriationsThere are

			 authorized to be appropriated $500,000,000 for facilities, personnel (including

			 consular officers), training, technology and processing necessary to carry out

			 the amendments made by this title.

			VIMandatory departure and reentry in legal

			 status

			601.Mandatory departure

			 and reentry in legal status

				(a)In

			 generalThe Immigration and

			 Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section

			 218A, as added by section 502, the following new section:

					

						218B.Mandatory departure

				and reentry

							(a)In

				generalThe Secretary of

				Homeland Security may grant Deferred Mandatory Departure status to aliens who

				are in the United States illegally to allow such aliens time to depart the

				United States and to seek admission as a nonimmigrant or immigrant

				alien.

							(b)Requirements

								(1)PresenceAn alien must establish that the alien was

				physically present in the United States 1 year prior to the date of the

				introduction of the Comprehensive Enforcement and Immigration Reform Act of

				2005 in Congress and has been continuously in the United States since such

				date, and was not legally present in the United States under any classification

				set forth in section 101(a)(15) on that date.

								(2)EmploymentAn alien must establish that the alien was

				employed in the United States prior to the date of the introduction of the

				Comprehensive Enforcement and Immigration Reform Act of 2005, and has been

				employed in the United States since that date.

								(3)Admissibility

									(A)In

				generalThe alien must

				establish that he—

										(i)is admissible to the united states, except

				as provided as in (B); and

										(ii)has not assisted in the persecution of any

				person or persons on account of race, religion, nationality, membership in a

				particular social group, or political opinion.

										(B)Grounds not

				applicableThe provisions of

				paragraphs (5), (6)(A), and (7) of section 212(a) shall not apply.

									(C)WaiverThe Secretary of Homeland Security may

				waive any other provision of section 212(a), or a ground of ineligibility under

				paragraph (4), in the case of individual aliens for humanitarian purposes, to

				assure family unity, or when it is otherwise in the public interest.

									(4)IneligibleAn alien is ineligible for Deferred

				Mandatory Departure status if the alien—

									(A)is subject to a final order or removal

				under section 240;

									(B)failed to depart the United States during

				the period of a voluntary departure order under section 240B;

									(C)has been issued a Notice to Appear under

				section 239, unless the sole acts of conduct alleged to be in violation of the

				law are that the alien is removable under section 237(a)(1)(C) or is

				inadmissible under section 212(a)(6)(A);

									(D)is a resident of a country for which the

				Secretary of State has made a determination that the government of such country

				has repeatedly provided support for acts of international terrorism under

				section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j))

				or under section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);

				or

									(E)fails to comply with any request for

				information by the Secretary of Homeland Security.

									(5)Medical

				examinationThe alien may be

				required, at the alien’s expense, to undergo such a medical examination

				(including a determination of immunization status) as is appropriate and

				conforms to generally accepted professional standards of medical

				practice.

								(6)TerminationThe Secretary of Homeland Security may

				terminate an alien’s Deferred Mandatory Departure status—

									(A)if the Secretary of Homeland Security

				determines that the alien was not in fact eligible for such status; or

									(B)if the alien commits an act that makes the

				alien removable from the United States.

									(7)Application

				content and waiver

									(A)Application

				formThe Secretary of

				Homeland Security shall create an application form that an alien shall be

				required to complete as a condition of obtaining Deferred Mandatory Departure

				status.

									(B)ContentIn addition to any other information that

				the Secretary determines is required to determine an alien’s eligibility for

				Deferred Mandatory Departure, the Secretary shall require an alien to answer

				questions concerning the alien’s physical and mental health, criminal history

				and gang membership, immigration history, involvement with groups or

				individuals that have engaged in terrorism, genocide, persecution, or who seek

				the overthrow of the United States government, voter registration history,

				claims to United States citizenship, and tax history.

									(C)WaiverThe Secretary of Homeland Security shall

				require an alien to include with the application a waiver of rights that

				explains to the alien that, in exchange for the discretionary benefit of

				obtaining Deferred Mandatory Departure status, the alien agrees to waive any

				right to administrative or judicial review or appeal of an immigration

				officer’s determination as to the alien’s eligibility, or to contest any

				removal action, other than on the basis of an application for asylum pursuant

				to the provisions contained in section 208 or 241(b)(3), or under the

				Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

				Punishment, done at New York December 10, 1984.

									(D)KnowledgeThe Secretary of Homeland Security shall

				require an alien to include with the application a signed certification in

				which the alien certifies that the alien has read and understood all of the

				questions and statements on the application form, and that the alien certifies

				under penalty of perjury under the laws of the United States that the

				application, and any evidence submitted with it, are all true and correct, and

				that the applicant authorizes the release of any information contained in the

				application and any attached evidence for law enforcement purposes.

									(c)Implementation

				and application time periods

								(1)In

				GeneralThe Secretary of

				Homeland Security shall ensure that the application process is secure and

				incorporates anti-fraud protection. The Secretary of Homeland Security shall

				interview an alien to determine eligibility for Deferred Mandatory Departure

				status and shall utilize biometric authentication at time of document

				issuance.

								(2)Initial Receipt

				of ApplicationsThe Secretary

				of Homeland Security shall begin accepting applications for Deferred Mandatory

				Departure status not later than 3 months after the date of enactment of the

				Comprehensive Enforcement and Immigration Reform Act of 2005.

								(3)ApplicationAn alien must submit an initial application

				for Deferred Mandatory Departure status not later than 6 months after the date

				of enactment of the Comprehensive Enforcement and Immigration Reform Act of

				2005. An alien that fails to comply with this requirement is ineligible for

				Deferred Mandatory Departure status.

								(4)Completion of

				ProcessingThe Secretary of

				Homeland Security shall ensure that all applications for Deferred Mandatory

				Departure status are processed not later than 12 months after the date of

				enactment of the Comprehensive Enforcement and Immigration Reform Act of

				2005.

								(d)Security and

				Law Enforcement Background ChecksAn alien may not be granted Deferred

				Mandatory Departure status unless the alien submits biometric data in

				accordance with procedures established by the Secretary of Homeland Security.

				The Secretary of Homeland Security may not grant Deferred Mandatory Departure

				status until all appropriate background checks are completed to the

				satisfaction of the Secretary of Homeland Security.

							(e)AcknowledgmentAn alien who applies for Deferred Mandatory

				Departure status shall submit to the Secretary of Homeland Security—

								(1)an acknowledgment made in writing and under

				oath that the alien—

									(A)is unlawfully present in the United States

				and subject to removal or deportation, as appropriate, under this Act;

				and

									(B)understands the terms of the terms of

				Deferred Mandatory Departure;

									(2)any Social Security account number or card

				in the possession of the alien or relied upon by the alien;

								(3)any false or fraudulent documents in the

				alien’s possession.

								(f)Mandatory

				departure

								(1)In

				GeneralThe Secretary of

				Homeland Security may, in the Secretary’s sole and unreviewable discretion,

				grant an alien Deferred Mandatory Departure status for a period not to exceed 5

				years.

								(2)Registration at

				time of departureAn alien

				granted Deferred Mandatory Departure must depart prior to the expiration of the

				period of Deferred Mandatory Departure status. The alien must register with the

				Secretary of Homeland Security at time of departure and surrender any evidence

				of Deferred Mandatory Departure status at time of departure.

								(3)Return in Legal

				StatusAn alien who complies

				with the terms of Deferred Mandatory Departure status and who departs prior to

				the expiration of such status shall not be subject to section 212(a)(9)(B) and,

				if otherwise eligible, may immediately seek admission as a nonimmigrant or

				immigrant.

								(4)Failure to

				DepartAn alien who fails to

				depart the United States prior to the expiration of Mandatory Deferred

				Departure status is not eligible and may not apply for or receive any

				immigration relief or benefit under this Act or any other law for a period of

				10 years, with the exception of section 208 or 241(b)(3) or the Convention

				Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,

				done at New York December 10, 1984, in the case of an alien who indicates

				either an intention to apply for asylum under section 208 or a fear of

				persecution or torture.

								(5)Penalties for

				Delayed DepartureAn alien

				who fails to depart immediately shall be subject to the following fees:

									(A)No fine if the alien departs within the

				first year after the grant of Deferred Mandatory Departure.

									(B)$2,000 if the alien does not depart within

				the second year after the grant of Deferred Mandatory Departure.

									(C)$3,000 if the alien does not depart within

				the third year following the grant of Deferred Mandatory Departure.

									(D)$4,000 if the alien does not depart within

				the fourth year following the grant of Deferred Mandatory Departure.

									(E)$5,000 if the alien does not depart during

				the fifth year following the grant of Deferred Mandatory Departure.

									(g)Evidence of

				Deferred Mandatory Departure StatusEvidence of Deferred Mandatory Departure

				status shall be machine-readable, tamper-resistant, and allow for biometric

				authentication. The Secretary of Homeland Security is authorized to incorporate

				integrated-circuit technology into the document. The Secretary of Homeland

				Security shall consult with the Forensic Document Laboratory in designing the

				document. The document may serve as a travel, entry, and work authorization

				document during the period of its validity. The document may be accepted by an

				employer as evidence of employment authorization and identity under section

				274A(b)(1)(B).

							(h)Terms of

				Status

								(1)ReportingDuring the period of Deferred Mandatory

				Departure, an alien shall comply with all registration requirements under

				section 264.

								(2)Travel

									(A)An alien granted Deferred Mandatory

				Departure is not subject to section 212(a)(9) for any unlawful presence that

				occurred prior to the Secretary of Homeland Security granting the alien

				Deferred Mandatory Departure status.

									(B)Under regulations established by the

				Secretary of Homeland Security, an alien granted Deferred Mandatory

				Departure—

										(i)may travel outside of the United States and

				may be readmitted if the period of Deferred Mandatory Departure status has not

				expired; and

										(ii)must establish at the time of application

				for admission that the alien is admissible under section 212.

										(C)Effect on

				period of authorized admissionTime spent outside the United States under

				subparagraph (B) shall not extend the period of Deferred Mandatory Departure

				status.

									(3)BenefitsDuring the period in which an alien is

				granted Deferred Mandatory Departure under this section—

									(A)the alien shall not be considered to be

				permanently residing in the United States under the color of law and shall be

				treated as a nonimmigrant admitted under section 214; and

									(B)the alien may be deemed ineligible for

				public assistance by a State (as defined in section 101(a)(36)) or any

				political subdivision thereof which furnishes such assistance.

									(i)Prohibition on

				change of status or adjustment of statusAn alien granted Deferred Mandatory

				Departure status is prohibited from applying to change status under section 248

				or, unless otherwise eligible under section 245(i), from applying for

				adjustment of status to that of a permanent resident under section 245.

							(j)Application

				fee

								(1)In

				generalAn alien seeking a

				grant of Deferred Mandatory Departure status shall submit, in addition to any

				other fees authorized by law, an application fee of $1,000.

								(2)Use of

				feeThe fees collected under

				paragraph (1) shall be available for use by the Secretary of Homeland Security

				for activities to identify, locate, or remove illegal aliens.

								(k)Family

				members

								(1)Family

				members

									(A)In

				generalThe spouse or child

				of an alien granted Deferred Mandatory Departure status is subject to the same

				terms and conditions as the principal alien, but is not authorized to work in

				the United States.

									(B)Application

				fee

										(i)In

				generalThe spouse or child

				of an alien seeking Deferred Mandatory Departure shall submit, in addition to

				any other fee authorized by law, an additional fee of $500.

										(ii)Use of

				feeThe fees collected under

				clause (i) shall be available for use by the Secretary of Homeland Security for

				activities to identify, locate, or remove aliens who are removable under

				section 237.

										(l)Employment

								(1)In

				GeneralAn alien may be

				employed by any United States employer authorized by the Secretary of Homeland

				Security to hire aliens under section 218C.

								(2)Continuous

				EmploymentAn alien must be

				employed while in the United States. An alien who fails to be employed for 30

				days is ineligible for hire until the alien has departed the United States and

				reentered. The Secretary of Homeland Security may, in the Secretary's sole and

				unreviewable discretion, reauthorize an alien for employment without requiring

				the alien’s departure from the United States.

								(m)Enumeration of

				Social Security numberThe

				Secretary of Homeland Security, in coordination with the Commissioner of the

				Social Security System, shall implement a system to allow for the enumeration

				of a Social Security number and production of a Social Security card at the

				time the Secretary of Homeland Security grants an alien Deferred Mandatory

				Departure status.

							(n)Penalties for

				False Statements in Application for Deferred Mandatory Departure

								(1)Criminal

				penalty

									(A)ViolationIt shall be unlawful for any person—

										(i)to file or assist in filing an application

				for adjustment of status under this section and knowingly and willfully

				falsify, misrepresent, conceal, or cover up a material fact or make any false,

				fictitious, or fraudulent statements or representations, or make or use any

				false writing or document knowing the same to contain any false, fictitious, or

				fraudulent statement or entry; or

										(ii)to create or supply a false writing or

				document for use in making such an application.

										(B)PenaltyAny person who violates subparagraph (A)

				shall be fined in accordance with title 18, United States Code, imprisoned not

				more than 5 years, or both.

									(2)InadmissibilityAn alien who is convicted of a crime under

				paragraph (1) shall be considered to be inadmissible to the United States on

				the ground described in section 212(a)(6)(C)(i).

								(o)Relation to

				cancellation of removalWith

				respect to an alien granted Deferred Mandatory Departure status under this

				section, the period of such status shall not be counted as a period of physical

				presence in the United States for purposes of section 240A(a), unless the

				Secretary of Homeland Security determines that extreme hardship exists.

							(p)Waiver of

				rightsAn alien is not

				eligible for Deferred Mandatory Departure status, unless the alien has waived

				any right to contest, other than on the basis of an application for asylum or

				protection under the Convention Against Torture and Other Cruel, Inhuman or

				Degrading Treatment or Punishment, done at New York December 10, 1984, any

				action for deportation or removal of the alien that is instituted against the

				alien subsequent to a grant of Deferred Mandatory Departure status.

							(q)Denial of

				discretionary reliefThe

				determination of whether an alien is eligible for a grant of Deferred Mandatory

				Departure status is solely within the discretion of the Secretary of Homeland

				Security. Notwithstanding any other provision of law, no court shall have

				jurisdiction to review—

								(1)any judgment regarding the granting of

				relief under this section; or

								(2)any other decision or action of the

				Secretary of Homeland Security the authority for which is specified under this

				section to be in the discretion of the Secretary, other than the granting of

				relief under section 1158(a).

								(r)Judicial

				review

								(1)Limitations on

				reliefWithout regard to the

				nature of the action or claim and without regard to the identity of the party

				or parties bringing the action, no court may—

									(A)enter declaratory, injunctive, or other

				equitable relief in any action pertaining to—

										(i)an order or notice denying an alien a grant

				of Deferred Mandatory Departure status or any other benefit arising from such

				status; or

										(ii)an order of removal, exclusion, or

				deportation entered against an alien after a grant of Deferred Mandatory

				Departure status; or

										(B)certify a class under Rule 23 of the

				Federal Rules of Civil Procedure in any action for which judicial review is

				authorized under a subsequent paragraph of this subsection.

									(2)Challenges to

				validity

									(A)In

				generalAny right or benefit

				not otherwise waived or limited pursuant this section is available in an action

				instituted in the United States District Court for the District of Columbia,

				but shall be limited to determinations of—

										(i)whether such section, or any regulation

				issued to implement such section, violates the Constitution of the United

				States; or

										(ii)whether such a regulation, or a written

				policy directive, written policy guideline, or written procedure issued by or

				under the authority the Secretary of Homeland Security to implement such

				section, is not consistent with applicable provisions of this section or is

				otherwise in violation of

				law.

										.

				(b)Conforming

			 amendmentAmend section

			 237(a)(2)(A)(i)(II) of the Immigration and Nationality Act (8 U.S.C.

			 1227(a)(2)(A)(i)(II)) is amended by striking the period at the end and

			 inserting (or 6 months in the case of an alien granted Deferred

			 Mandatory Departure status under section 218B),.

				602.Statutory

			 constructionNothing in this

			 title, or any amendment made by this title, shall be construed to create any

			 substantive or procedural right or benefit that is legally enforceable by any

			 party against the United States or its agencies or officers or any other

			 person.

			603.Authorization of

			 appropriationsThere is

			 authorized to be appropriated $1,000,000,000 for facilities, personnel

			 (including consular officers), training, technology, and processing necessary

			 to carry out the amendments made by this title.

			VIIAlien employment management system

			701.Alien employment

			 management systemThe

			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting

			 after section 218B, as added by section 601, the following new section:

				

					218C.Alien employment

				management system

						(a)Establishment

							(1)PurposeThe Secretary of Homeland Security, in

				consultation with the Secretary of Labor, the Secretary of State, and the

				Commissioner of Social Security, shall develop and implement a program to

				authorize, manage and track the employment of aliens described in section 218A

				or 218B.

							(2)DeadlineThe program under subsection (a) shall

				commence prior to any alien being admitted under section 101(a)(15)(W) or

				granted Deferred Mandatory Departure under section 218B.

							(b)RequirementsThe program shall—

							(1)enable employers who seek to hire aliens

				described in section 218A or 218B to apply for authorization to employ such

				aliens;

							(2)be interoperable with Social Security

				databases and must provide a means of immediately verifying the identity and

				employment authorization of an alien described in section 218A or 218B, for

				purposes of complying with title III of the Comprehensive Enforcement and Immigration Reform Act of

				2005;

							(3)require an employer to utilize readers or

				scanners at the location of employment or at a Federal facility to transmit the

				biometric and biographic information contained in the alien’s evidence of

				status to the Secretary of Homeland Security, for purposes of complying with

				title III of the Comprehensive Enforcement

				and Immigration Reform Act of 2005; and

							(4)collect sufficient information from

				employers to enable the Secretary of Homeland Security to identify—

								(A)whether an alien described in section 218A

				or 218B is employed;

								(B)any employer that has hired an alien

				described in section 218A or 218B;

								(C)the number of aliens described in section

				218A or 218B that an employer is authorized to hire and is currently employing;

				and

								(D)the occupation, industry and length of time

				that an alien described in section 218A or 218B has been employed in the United

				States.

								(c)Authorization

				to hire aliens described in section 218A or 218B

							(1)ApplicationAn employer must apply, through the program

				described in subsection (a) of this section, to obtain authorization to hire

				aliens described in section 218A or 218B.

							(2)PenaltiesAn employer who employs an alien described

				in section 218A or 218B without authorization is subject to the same penalties

				and provisions as an employer who violates section 274(a)(1)(A) or (a)(2). An

				employer shall be subject to penalties prescribed by the Secretary of Homeland

				Security by regulation, which may include monetary penalties and debarment from

				eligibility to hire aliens described in section 218A or 218B.

							(3)EligibilityAn employer must establish that it is a

				legitimate company and must attest that it will comply with the terms of the

				program established under subsection (a).

							(4)Number of

				Aliens AuthorizedAn employer

				may request authorization to multiple aliens described in section 218A or

				218B.

							(5)Electronic

				formThe program established

				under subsection (a) shall permit employers to submit applications under this

				subsection in an electronic form.

							(d)Notification

				upon termination of employmentAn employer, through the program

				established under subsection (a), must notify the Secretary of Homeland

				Security not more than 3 business days after the date of the termination of the

				alien’s employment. The employer is not authorized to fill the position with

				another alien described in section 218A or 218B until the employer notifies the

				Secretary of Homeland Security that the alien is no longer employed by that

				employer.

						(e)Protection of

				United States WorkersAn

				employer may not be authorized to hire an alien described in section 218A or

				218B until the employer submits an attestation stating the following:

							(1)The employer has posted the position in a

				national, electronic job registry maintained by the Secretary of Labor, for not

				less than 30 days.

							(2)The employer has offered the position to

				any eligible United States worker who applies and is equally or better

				qualified for the job for which a temporary worker is sought and who will be

				available at the time and place of need. An employer shall maintain records for

				not less than 1 year demonstrating that why United States workers who applied

				were not hired.

							(3)The employer shall comply with the terms of

				the program established under subsection (a), including the terms of any

				temporary worker monitoring program established by the Secretary.

							(4)The employer shall not hire more aliens

				than the number authorized by the Secretary of Homeland Security has authorized

				it to hire.

							(5)The worker shall be paid at least the

				greater of the hourly wage prescribed under section 6(a)(1) of the Fair Labor

				Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable State minimum

				wage. All wages will be paid in a timely manner and all payroll records will be

				maintained accurately.

							(6)The employment of a temporary worker shall

				not adversely affect the working conditions of other similarly employed United

				States workers.

							(f)ApprovalAfter determining that there are no United

				States workers who are qualified and willing to obtain the employment for which

				the employer is seeking temporary workers, the Secretary of Homeland Security

				may approve the application submitted by the employer under this paragraph for

				the number of temporary workers that the Secretary determines are required by

				the employer. Such approval shall be valid for a 2-year

				period.

						.

			702.Labor

			 investigations

				(a)In

			 generalThe Secretary of

			 Homeland Security and the Secretary of Labor shall conduct audits, including

			 random audits, of employers who employ aliens described under section 218A or

			 218B of the Immigration and Nationality Act, as added by section 502 and 601,

			 respectively.

				(b)PenaltiesThe Secretary of Homeland Security shall

			 establish penalties, which may include debarment from eligibility for hire also

			 described under section 218A, as added by section 502 of this Act, 218B, as

			 added by section 601 of this Act, for employers who fail to comply with section

			 218C of the Immigration and Nationality Act as added by section 701 of this

			 Act, and shall establish protections for aliens who report employers who fail

			 to comply with such section.

				VIIIProtection against immigration

			 fraud

			801.Grants to Support

			 Public Education and Training

				(a)General Program

			 PurposeThe purpose of this

			 title is to assist qualified non-profit community organizations to educate,

			 train, and support non-profit agencies, immigrant communities, and other

			 interested entities regarding this Act and the amendments made by this

			 Act.

				(b)Purposes for

			 which grants may be usedThe

			 grants under this part shall be used to fund public education, training,

			 technical assistance, government liaison, and all related costs (including

			 personnel and equipment) incurred by non-profit community organizations in

			 providing services related to this Act, and to educate, train and support

			 non-profit organizations, immigrant communities, and other interested parties

			 regarding this Act and the amendments made by this Act and on matters related

			 to its implementation. In particular, funding shall be provided to non-profit

			 organizations for the purposes of—

					(1)educating immigrant communities and other

			 interested entities on the individuals and organizations that can provide

			 authorized legal representation in immigration matters under regulations

			 prescribed by the Secretary of Homeland Security, and on the dangers of

			 securing legal advice and assistance from those who are not authorized to

			 provide legal representation in immigration matters;

					(2)educating interested entities on the

			 requirements for obtaining non-profit recognition and accreditation to

			 represent immigrants under regulations prescribed by the Secretary of Homeland

			 Security, and providing non-profit agencies with training and technical

			 assistance on the recognition and accreditation process; and

					(3)educating non-profit community

			 organizations, immigrant communities and other interested entities on the

			 process for obtaining benefits under this Act or an amendment made by this Act,

			 and the availability of authorized legal representation for low-income persons

			 who may qualify for benefits under this Act of an amendment made by this

			 Act.

					(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to the Office of Justice Programs at the United

			 States Department of Justice to carry out this section—

					(1)$40,000,000 for fiscal year 2006;

					(2)$40,000,000 for fiscal year 2007;

			 and

					(3)$40,000,000 for fiscal year 2008.

					(d)In

			 generalThe Office of Justice

			 Programs shall ensure, to the extent possible, that the non-profit community

			 organizations funded under this Section shall serve geographically diverse

			 locations and ethnically diverse populations who may qualify for benefits under

			 the Act.

				IXCircular migration

			901.Investment

			 accounts

				(a)In

			 generalSection 201 of the

			 Social Security Act (42 U.S.C. 401) is amended by adding at the end the

			 following:

					

						(o)(1)Notwithstanding any other provision of this

				section, the Secretary of the Treasury shall transfer at least quarterly from

				the Federal Old-Age and Survivors Insurance Trust Fund and the Federal

				Disability Insurance Trust Fund 100 percent of the temporary worker taxes to

				the Temporary Worker Investment Fund for deposit in a temporary worker

				investment account for each temporary worker as specified in section

				253.

							(2)For purposes of this subsection—

								(A)the term temporary worker

				taxes means that portion of the amounts appropriated to the Federal

				Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance

				Trust Fund under this section and properly attributable to the wages (as

				defined in section 3121 of the Internal Revenue Code of 1986) and

				self-employment income (as defined in section 1402 of such Code) of temporary

				workers as determined by the Commissioner of Social Security; and

								(B)the term temporary worker

				means an alien who is admitted to the United States as a nonimmigrant under

				section 101(a)(15)(W) of the Immigration and Nationality

				Act.

								.

				(b)Temporary

			 worker investment accountsTitle II of the Social Security Act (42

			 U.S.C. 401 et seq.) is amended—

					(1)by inserting before section 201 the

			 Part A—Social

			 Security; and

					(2)by adding at the end the following:

						

							IITemporary Worker

				Investment Accounts

								251.DefinitionsFor purposes of this part:

									(1)Covered

				employerThe term

				covered employer means, for any calendar year, any person on whom

				an excise tax is imposed under section 3111 of the Internal Revenue Code of

				1986 with respect to having an individual in the person's employ to whom wages

				are paid by such person during such calendar year.

									(2)SecretaryThe term Secretary means the

				Secretary of the Treasury.

									(3)Temporary

				workerThe term

				temporary worker an alien who is admitted to the United States as

				a nonimmigrant under section 101(a)(15)(W) of the Immigration and Nationality

				Act.

									(4)Temporary

				worker investment accountThe

				term temporary worker investment account means an account for a

				temporary worker which is administered by the Secretary through the Temporary

				Worker Investment Fund.

									(5)Temporary

				worker investment fundThe

				term Temporary Worker Investment Fund means the fund established

				under section 253.

									252.TEMPORARY WORKER INVESTMENT

		  ACCOUNTS(a)In

				generalA temporary worker

				investment account shall be established by the Secretary in the Temporary

				Worker Investment Fund for each individual not later than 10 business days

				after the covered employer of such individual submits a W–4 form (or any

				successor form) identifying such individual as a temporary worker.

									(b)Time account

				takes effectA temporary

				worker investment account established under subsection (a) shall take effect

				with respect to the first pay period beginning more than 14 days after the date

				of such establishment.

									(c)Temporary

				worker's property right in temporary worker investment accountThe temporary worker investment account

				established for a temporary worker is the sole property of the worker.

									253.Temporary worker investment

		  fund(a)In

				generalThere is created on

				the books of the Treasury of the United States a trust fund to be known as the

				`Temporary Worker Investment Fund' to be administered by the Secretary. Such

				Fund shall consist of the assets transferred under section 201(o) to each

				temporary worker investment account established under section 252 and the

				income earned under subsection (e) and credited to such account.

									(b)Notice of

				contributionsThe full amount

				of a temporary workers investment account transfers shall be shown on

				such workers W–2 tax statement, as provided in section 6051(a)(14) of

				the Internal Revenue Code of 1986.

									(c)Investment

				earnings report

										(1)In

				generalAt least annually,

				the Temporary Worker Investment Fund shall provide to each temporary worker

				with a temporary worker investment account managed by the Fund a temporary

				worker investment status report. Such report may be transmitted electronically

				upon the agreement of the temporary worker under the terms and conditions

				established by the Secretary.

										(2)Contents of

				reportThe temporary worker

				investment status report, with respect to a temporary worker investment

				account, shall provide the following information:

											(A)The total amounts transferred under section

				201(o) in the last quarter, the last year, and since the account was

				established.

											(B)The amount and rate of income earned under

				subsection (e) for each period described in subparagraph (A).

											(d)Maximum

				administrative feeThe

				Temporary Worker Investment Fund shall charge each temporary worker in the Fund

				a single, uniform annual administrative fee not to exceed 0.3 percent of the

				value of the assets invested in the worker's account.

									(e)Investment

				duties of secretaryThe

				Secretary shall establish policies for the investment and management of

				temporary worker investment accounts, including policies that shall provide for

				prudent Federal Government investment instruments suitable for accumulating

				funds.

									254.TEMPORARY WORKER INVESTMENT ACCOUNT

		  DISTRIBUTIONS(a)Date of

				distributionExcept as

				provided in subsections (b) and (c), a distribution of the balance in a

				temporary worker investment account may only be made on or after the date such

				worker departs the United States and abandons such worker's nonimmigrant status

				under section 101(a)(15)(W) of the Immigration and Nationality Act and returns

				to the worker's home country.

									(b)Distribution in

				the event of deathIf the

				temporary worker dies before the date determined under subsection (a), the

				balance in the workers account shall be distributed to the

				workers estate under rules established by the

				Secretary.

									.

					(c)Temporary

			 worker investment account transfers shown on W–2s

					(1)In

			 generalSection 6051(a) of

			 the Internal Revenue Code of 1986 (relating to receipts for employees) is

			 amended—

						(A)by striking and at the end

			 of paragraph (12);

						(B)by striking the period at the end of

			 paragraph (13) and inserting ; and; and

						(C)by inserting after paragraph (13) the

			 following:

							

								(14)in the case of a temporary worker (as

				defined in section 251(1) of the Social Security Act), of the amount shown

				pursuant to paragraph (6), the total amount transferred to such worker's

				temporary worker investment account under section 201(o) of such

				Act.

								.

						(2)Conforming

			 amendmentsSection 6051 of

			 the Internal Revenue Code of 1986 is amended—

						(A)in subsection (a)(6), by inserting

			 and paid as tax under section 3111 after section

			 3101; and

						(B)in subsection (c), by inserting and

			 paid as tax under section 3111 after section

			 3101.

						XBacklog reduction

			1001.Employment based

			 immigrants

				(a)Employment-Based

			 immigrant limitSection

			 201(d) of the Immigration and Nationality Act (8 U.S.C. 1151(d)) is amended to

			 read as follows:

					

						(d)Worldwide level

				of employment-Based immigrantsThe worldwide level of employment-based

				immigrants under this subsection for a fiscal year is equal to the sum

				of—

							(1)140,000;

							(2)the difference between the maximum number

				of visas authorized to be issued under this subsection during the previous

				fiscal year and the number of visas issued during the previous fiscal

				year;

							(3)the difference between—

								(A)the maximum number of visas authorized to

				be issued under this subsection during fiscal years 2001 through 2005 and the

				number of visa numbers issued under this subsection during those years;

				and

								(B)the number of visas described in

				subparagraph (A) that were issued after fiscal year 2005; and

								(4)the number of visas previously made

				available under section

				203(e).

							.

				(b)Diversity visa

			 terminationThe allocation of

			 immigrant visas to aliens under section 203(c) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(c)), and the admission of such aliens to the

			 United States as immigrants, is terminated. This provision shall become

			 effective on October 1st of the fiscal year following enactment of this

			 Act.

				(c)Immigration

			 task force

					(1)In

			 generalThere is established

			 a task force to be known as the Immigration Task Force (referred to in this

			 section as the Task Force).

					(2)PurposesThe purposes of the Task Force are—

						(A)to study the impact of the delay between

			 the date on which an application for immigration is submitted and the date on

			 which a determination on such application is made;

						(B)to study the impact of immigration of

			 workers to the United States on family unity; and

						(C)to provide to Congress any recommendations

			 of the Task Force regarding increasing the number immigrant visas issued by the

			 United States for family members and on the basis of employment.

						(3)MembershipThe Task Force shall be composed of 10

			 members, of whom—

						(A)1 shall be appointed by the President and

			 shall serve as chairman of the Task Force;

						(B)1 shall be appointed by the leader of the

			 minority party in the Senate, in consultation with the leader of the minority

			 party in the House of Representatives, and shall serve as vice chairman of the

			 Task Force;

						(C)2 shall be appointed by the majority leader

			 of the Senate;

						(D)2 shall be appointed by the minority leader

			 of the Senate;

						(E)2 shall be appointed by the Speaker of the

			 House of Representatives; and

						(F)2 shall be appointed by the minority leader

			 of the House of Representatives.

						(4)Qualifications

						(A)In

			 generalMembers of the Task

			 Force shall be—

							(i)individuals with expertise in economics,

			 demography, labor, business, or immigration or other pertinent qualifications

			 or experience; and

							(ii)representative of a broad cross-section of

			 perspectives within the United States, including the public and private sectors

			 and academia.

							(B)Political

			 affiliationNot more than 5

			 members of the Task Force may be members of the same political party.

						(C)Nongovernmental

			 appointeesAn individual

			 appointed to the Task Force may not be an officer or employee of the Federal

			 Government or of any State or local government.

						(5)Deadline for

			 appointmentAll members of

			 the Task Force shall be appointed not later than 6 months after the date of

			 enactment of this Act.

					(6)VacanciesAny vacancy in the Task Force shall not

			 affect its powers, but shall be filled in the same manner in which the original

			 appointment was made.

					(7)Meetings

						(A)Initial

			 meetingThe Task Force shall

			 meet and begin the operations of the Task Force as soon as practicable.

						(B)Subsequent

			 meetingsAfter its initial

			 meeting, the Task Force shall meet upon the call of the chairman or a majority

			 of its members.

						(8)QuorumSix members of the Task Force shall

			 constitute a quorum.

					(9)ReportNot later than 18 months after the date of

			 enactment of this Act, the Task Force shall submit to Congress, the Secretary

			 of Labor, and the Secretary of Homeland Security a report that contains—

						(A)findings with respect to the duties of the

			 Task Force; and

						(B)recommendations for modifying the numerical

			 limits on the number immigrant visas issued by the United States for family

			 members of individuals in the United States and on the basis of

			 employment.

						1002.Country

			 limitsSection 202(a) of the

			 Immigration and Nationality Act (8 U.S.C. 1152(a)) is amended—

				(1)in paragraph (2)—

					(A)by striking , (4), and (5)

			 and inserting and (4); and

					(B)by striking 7 percent (in the case

			 of a single foreign state) or 2 percent and inserting 10 percent

			 (in the case of a single foreign state) or 5 percent; and

					(2)by striking paragraph (5).

				1003.Allocation of

			 immigrant visas

				(a)Preference

			 allocation for employment-based immigrantsSection 203(b) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(b)) is amended—

					(1)in paragraph (1), by striking 28.6

			 percent and inserting 10 percent;

					(2)in paragraph (2)(A), by striking

			 28.6 percent and inserting 10 percent;

					(3)in paragraph (3)(A)—

						(A)by striking 28.6 percent and

			 inserting 35 percent; and

						(B)by striking clause (iii);

						(4)by striking paragraph (4);

					(5)by redesignating paragraph (5) as paragraph

			 (4);

					(6)in paragraph (4)(A), as redesignated, by

			 striking 7.1 percent and inserting 4

			 percent;

					(7)by inserting after paragraph (4), as

			 redesignated, the following:

						

							(5)Other

				workersVisas shall be made

				available, in a number not to exceed 36 percent of such worldwide level, plus

				any visa numbers not required for the classes specified in paragraphs (1)

				through (4), to qualified immigrants who are capable, at the time of

				petitioning for classification under this paragraph, of performing unskilled

				labor that is not of a temporary or seasonal nature, for which qualified

				workers are determined to be unavailable in the United

				States

							;

				and

					(8)by striking paragraph (6).

					(b)Conforming

			 amendments

					(1)Definition of

			 special immigrantSection

			 101(a)(27)(M) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(M))

			 is amended by striking subject to the numerical limitations of section

			 203(b)(4),.

					(2)Repeal of

			 temporary reduction in workers' visasSection 203(e) of the Nicaraguan Adjustment

			 and Central American Relief Act (8 U.S.C. 1153 note) is repealed.

					XITemporary Agricultural Workers

			1101.Sense of the Senate

			 on temporary agricultural workersIt is the sense of the Senate that

			 consideration of any comprehensive immigration reform during the 109th Congress

			 will include agricultural workers.

			

